Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of June 28, 2019,

among

ANALOG DEVICES, INC.,

as Borrower,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

and the LENDERS party hereto

 

 

JPMORGAN CHASE BANK, N.A.,

BOFA SECURITIES, INC.,

MUFG BANK, LTD.

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A.,

as Syndication Agent

MUFG BANK, LTD.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agents

 

 

 

[CS&M Ref. No. 6702-219]



--------------------------------------------------------------------------------

Table of Contents

 

         Page     ARTICLE I      DEFINITIONS AND ACCOUNTING TERMS    1.01.  
Defined Terms      1   1.02.   Other Interpretive Provisions      22   1.03.  
Accounting Terms      23   1.04.   Rounding      24   1.05.   Times of Day     
24   1.06.   Interest Rates; LIBOR Notification      24     ARTICLE II      THE
COMMITMENTS AND CREDIT EXTENSIONS    2.01.   Loans      25   2.02.   Borrowings,
Conversions and Continuations of Loans      25   2.03.   Prepayments      27  
2.04.   Termination or Reduction of Commitments      27   2.05.   Repayment of
Loans      27   2.06.   Interest      27   2.07.   Fees      28   2.08.  
Computation of Interest and Fees      28   2.09.   Evidence of Debt      29  
2.10.   Payments Generally      29   2.11.   Sharing of Payments by Lenders     
31   2.12.   Defaulting Lenders      32     ARTICLE III      TAXES, YIELD
PROTECTION AND ILLEGALITY    3.01.   Taxes      32   3.02.   Illegality      37
  3.03.   Inability to Determine Rates      37   3.04.   Increased Costs;
Reserves on Eurodollar Rate Loans      39   3.05.   Compensation for Losses     
40   3.06.   Mitigation Obligations; Replacement of Lenders      40   3.07.  
Survival      41  

 

i



--------------------------------------------------------------------------------

Table of Contents (continued)

 

         Page     ARTICLE IV      CONDITIONS PRECEDENT      ARTICLE V     
REPRESENTATIONS AND WARRANTIES    5.01.   Existence, Qualification and Power   
  43   5.02.   Authorization; No Contravention      43   5.03.   Governmental
Authorization; Other Consents      43   5.04.   Binding Effect      44   5.05.  
Financial Statements; No Material Adverse Effect      44   5.06.   Litigation   
  44   5.07.   No Default      44   5.08.   Ownership of Property      44  
5.09.   [Reserved]      45   5.10.   Insurance      45   5.11.   Taxes      45  
5.12.   ERISA Compliance      45   5.13.   [Reserved]      46   5.14.   Margin
Regulations; Investment Company Act      46   5.15.   Disclosure      46   5.16.
  Compliance with Laws      47   5.17.   [Reserved]      47   5.18.  
Intellectual Property; Licenses, Etc      47   5.19.   Sanctions      47   5.20.
  Anti-Corruption Laws      48     ARTICLE VI      AFFIRMATIVE COVENANTS   
6.01.   Financial Statements      48   6.02.   Certificates; Other Information
     49   6.03.   Notices      50   6.04.   Payment of Obligations      51  

 

ii



--------------------------------------------------------------------------------

Table of Contents (continued)

 

         Page   6.05.   Preservation of Existence, Etc      51   6.06.  
[Reserved]      51   6.07.   [Reserved]      51   6.08.   Compliance with Laws
     51   6.09.   Books and Records      51   6.10.   Inspection Rights      52
  6.11.   Use of Proceeds      52   6.12.   Anti-Corruption Laws      52    
ARTICLE VII      NEGATIVE COVENANTS    7.01.   Liens      52   7.02.  
Indebtedness      54   7.03.   Fundamental Changes      55   7.04.   [Reserved]
     55   7.05.   Use of Proceeds      55   7.06.   Fiscal Year      55   7.07.
  Financial Covenant      56   7.08.   Sanctions      56   7.09.  
Anti-Corruption Laws      56     ARTICLE VIII      EVENTS OF DEFAULT AND
REMEDIES    8.01.   Events of Default      56   8.02.   Remedies Upon Event of
Default      59   8.03.   Application of Funds      59     ARTICLE IX     
ADMINISTRATIVE AGENT    9.01.   Appointment and Authority      60   9.02.  
Rights as a Lender      60   9.03.   Exculpatory Provisions      61   9.04.  
Reliance by Administrative Agent      62  

 

iii



--------------------------------------------------------------------------------

Table of Contents (continued)

 

         Page   9.05.   Delegation of Duties      62   9.06.   Resignation of
Administrative Agent      63   9.07.   Non-Reliance on Administrative Agent and
Other Lenders      64   9.08.   No Other Duties, Etc      64   9.09.  
Administrative Agent May File Proofs of Claim      64   9.10.   ERISA Matters   
  65     ARTICLE X      MISCELLANEOUS    10.01.   Amendments, Etc      66  
10.02.   Notices; Effectiveness; Electronic Communication      68   10.03.   No
Waiver; Cumulative Remedies; Enforcement      70   10.04.   Expenses; Indemnity;
Damage Waiver      70   10.05.   Payments Set Aside      72   10.06.  
Successors and Assigns      73   10.07.   Treatment of Certain Information;
Confidentiality      77   10.08.   Right of Setoff      78   10.09.   Interest
Rate Limitation      78   10.10.   Counterparts; Integration; Effectiveness     
79   10.11.   Survival of Representations and Warranties      79   10.12.  
Severability      79   10.13.   Replacement of Lenders      80   10.14.  
Governing Law; Jurisdiction; Etc      81   10.15.   Waiver of Jury Trial      82
  10.16.   No Advisory or Fiduciary Responsibility      82   10.17.   Electronic
Execution of Assignments and Certain Other Documents      83   10.18.   USA
PATRIOT ACT NOTICE      83   10.19.   Acknowledgement and Consent to Bail-In of
EEA Financial Institutions      83   10.20.   Subsidiary Guarantors; Release of
Subsidiary Guarantors      84   10.21.   Certain Agreement with respect to the
Existing Term Credit Agreement      85  

 

iv



--------------------------------------------------------------------------------

Table of Contents (continued)

 

SCHEDULES

 

1.01

   Consolidated EBITDA Addbacks

2.01

   Commitments

5.12(d)

   Pension Plans

7.01

   Liens

7.02

   Indebtedness

10.02

   Certain Addresses for Notices

EXHIBITS

 

   Form of

1.01

   Subsidiary Guaranty

2.02

   Loan Notice

2.09

   Note

3.01(a)

   U.S. Tax Certificate (Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

3.01(b)

   U.S. Tax Certificate (Foreign Participants that are not Partnerships for U.S.
Federal Income Tax Purposes)

3.01(c)

   U.S. Tax Certificate (Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

3.01(d)

   U.S. Tax Certificate (Foreign Lenders that are Partnerships for U.S. Federal
Income Tax Purposes)

6.02

   Compliance Certificate

10.06

   Assignment and Assumption

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of June 28, 2019, among ANALOG DEVICES, INC., a
Massachusetts corporation (the “Borrower”), each Lender from time to time party
hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Adjusted LIBO Rate” means, with respect to any Eurodollar Rate Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan in its capacity as administrative agent
under the Loan Documents, or any successor administrative agent.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agreement” means this Credit Agreement, as amended, modified or supplemented
from time to time.

“Anti-Corruption Laws” has the meaning specified in Section 5.20(a).

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of (a) prior to the funding
of Loans on the Closing Date, the aggregate Commitments represented by such
Lender’s Commitment at such time and (b) after the funding of Loans on the
Closing Date, the aggregate outstanding principal amount of all Loans at such
time represented by such Lender’s outstanding Loans at such time. If the
Commitments have terminated and the Loans have been repaid in full, then the
Applicable Percentage of each Lender will be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments.



--------------------------------------------------------------------------------

“Applicable Rate” means, at any time, with respect to any Loan, the percentages
per annum specified below for the applicable Type of Loans, based upon the Debt
Ratings in effect at such time:

 

Pricing
Level

  

Debt Ratings
S&P/
Moody’s

   Eurodollar
Rate
Loans     Base
Rate
Loans  

I

   ³ A+/A1      0.625 %      0.000 % 

II

   A/A2      0.750 %      0.000 % 

III

   A-/A3      0.875 %      0.000 % 

IV

   BBB+/Baa1      1.000 %      0.000 % 

V

   BBB/Baa2      1.125 %      0.125 % 

VI

   BBB-/Baa3      1.250 %      0.250 % 

VII

   £ BB+/Ba1 or unrated      1.500 %      0.500 % 

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof pursuant to Section 6.03(b) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change. If the Debt Ratings differ by one Pricing Level, then the
Pricing Level for the higher of such Debt Ratings shall apply (with the Debt
Rating for Pricing Level I being the highest and the Debt Rating for Pricing
Level VII being the lowest). If there is a split in Debt Ratings of more than
one Pricing Level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply. If the Borrower has only
one Debt Rating, the Pricing Level that is one level lower than that of such
Debt Rating shall apply. If the Borrower does not have any Debt Rating, Pricing
Level VII shall apply.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means JPMorgan, BofA Securities, Inc., MUFG Bank, Ltd. and Wells
Fargo Securities, LLC, in their capacities as joint lead arrangers and joint
bookrunners for the term loan facility provided for herein.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 10.06 or any other form (including electronic
documentation generated by any electronic platform) approved by the
Administrative Agent and reasonably acceptable to the Borrower.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

2



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended November 3, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus 1⁄2 of 1% per annum and (c) the Adjusted LIBO Rate on such day (or, if
such day is not a Business Day, the immediately preceding Business Day) for a
deposit in Dollars with a maturity of one month plus 1% per annum. For purposes
of clause (c) above, the Adjusted LIBO Rate on any day shall be based on the
Screen Rate at approximately 11:00 a.m., London time, on such day for deposits
in Dollars with a maturity of one month (or, if the Screen Rate is not available
for a maturity of one month with respect to Dollars but is available for periods
both longer and shorter than such period, the Interpolated Screen Rate as of
such time). Any change in the Base Rate due to a change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively. If the Base Rate is being used as an alternate rate of
interest pursuant to Section 3.03, then for purposes of clause (c) above, the
Adjusted LIBO Rate shall be deemed to be zero.

“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means (a) an “employee benefit plan” (as defined in Section 3(3)
of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” means has the meaning specified in the preamble hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

 

3



--------------------------------------------------------------------------------

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Rate Loans, having the same Interest
Period.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City, and if such day relates to any Eurodollar Rate Loan,
means any such day that is also a London Banking Day.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of the
Borrower or its Subsidiaries and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”), directly or indirectly, of 40% or more of the Equity
Interests of the Borrower entitled to vote for members of the board of directors
or equivalent governing body of the Borrower on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right); or

(b) during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above (or individuals previously approved under this clause (iii)) constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body (in each case, with such approval either by a specific
vote or by approval of the Borrower’s proxy statement in which such member was
named as a nominee for election as a director).

 

4



--------------------------------------------------------------------------------

“Closing Date” means the date on which all the conditions precedent in Article
IV are satisfied (or waived in accordance with Section 10.01).

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, its obligation to make a Loan pursuant to
Section 2.01, expressed as an amount representing the maximum principal amount
of the Loan to be made by such Lender, as such commitment may be (a) reduced
from time to time pursuant to Section 2.04 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 10.06. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. As of the date hereof, the
aggregate amount of the Commitments is $1,250,000,000.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 6.02.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income and without duplication: (i) Consolidated Interest
Charges for such period, (ii) the provision for federal, state, local and
foreign income taxes payable by the Borrower and its Subsidiaries for such
period, (iii) depreciation and amortization expense for such period,
(iv) non-cash stock-based compensation expense for such period, (v) certain
non-recurring expenses of the Borrower and its Subsidiaries incurred prior to
the date hereof, as more fully set forth on Schedule 1.01, for such period, and
non-recurring cash expenses relating to pension liabilities incurred after the
date hereof, in an aggregate amount not to exceed $300,000,000, (vi)
non-recurring expenses (whether or not separately identified on the profit and
loss statement) of the Borrower and its Subsidiaries which do not represent a
cash item in such period or any future period, (vii) non-recurring cash expenses
(whether or not separately identified on the profit and loss statement) of the
Borrower and its Subsidiaries to the extent such cash expenses are not paid in
such period but will be paid in a future period (it being understood that such
non-recurring cash expenses will reduce Consolidated EBITDA for the period in
which paid), (viii) fees and expenses incurred in connection with the execution
and delivery of this Agreement and the related transactions and (ix) fees and
expenses incurred in connection with any Qualified Acquisition, minus (b) to the
extent included in calculating such Consolidated Net Income, all non-recurring
non-cash items increasing Consolidated Net Income for such period, all as
determined in accordance with GAAP.

“Consolidated EBITDA Adjustments” means, (a) in connection with any Person
acquired by the Borrower or any of its Subsidiaries or any other assets acquired
by the Borrower or any of its Subsidiaries during the applicable four fiscal
quarter measurement period for purposes of Section 7.07, in each case where
there exist historical financial statements with respect thereto or the Borrower
provides internally prepared separate financial statements to the Administrative
Agent with respect to such Person or assets (such statements

 

5



--------------------------------------------------------------------------------

to be reasonably acceptable to the Administrative Agent), Consolidated EBITDA
shall be calculated, without duplication, on a pro forma basis as if such Person
or assets had been acquired on the first day of such four fiscal quarter period,
(b) in connection with any Person disposed of by the Borrower or any of its
Subsidiaries or any other assets disposed of by the Borrower or any of its
Subsidiaries during the applicable four fiscal quarter measurement period for
purposes of Section 7.07, in each case to the extent there exist historical
financial statements with respect to such Person or assets or the Borrower
provides (or, upon the request of the Administrative Agent, can reasonably
provide) internally prepared separate financial statements to the Administrative
Agent with respect to such Person or assets (such statements to be reasonably
acceptable to the Administrative Agent), Consolidated EBITDA shall be
calculated, without duplication, on a pro forma basis as if such Person or
assets had been disposed of on the first day of such four fiscal quarter period
and (c) any pro forma calculation of Consolidated EBITDA pursuant to the
preceding clause (a) or (b) may include, without duplication, operating expense
reductions, other operating improvements, synergies or operational changes or
restructurings reasonably expected to result from the applicable acquisition or
disposition, in each case in the 12-month period following the consummation of
such acquisition or disposition, as determined in the reasonable good faith
determination of the Borrower and set forth in the Compliance Certificate
delivered with respect to each applicable period; provided that any addbacks
related to any applicable pro forma events shall not in the aggregate exceed 15%
of Consolidated EBITDA (calculated before giving effect to such addbacks) in any
12-month period.

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a consolidated basis, without
duplication, the sum of: (a) all obligations for borrowed money, whether current
or long-term (including the Loans) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all
purchase money Indebtedness; (c) all obligations (direct or contingent) arising
in respect of letters of credit, whether standby or commercial (other than
commercial letters of credit issued in the ordinary course of business to the
extent there is no overdue reimbursement obligation in respect thereof),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
(d) all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business and (ii) earnouts or other earned deferred payment obligations measured
in whole or in part by events or performance occurring after the purchase, to
the extent such obligations are contingent); (e) all Attributable Indebtedness;
(f) all Guarantees with respect to Indebtedness of the types specified in
clauses (a) through (e) above of another Person; and (g) all Indebtedness of the
types referred to in clauses (a) through (f) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which the Borrower or any Subsidiary is a general partner
or joint venturer, except to the extent that Indebtedness is expressly made
non-recourse to such Person; provided, that if the Borrower or any Subsidiary
delivers or causes to be delivered an irrevocable repayment or redemption notice
that results in Indebtedness in the form of debt securities being due and
payable in full not later than 30 days after such repayment or redemption notice
has been delivered and deposits cash with or for the benefit of the trustee or
holders of such Indebtedness to fund such repayment or redemption in full, then
such Indebtedness shall be considered repaid or redeemed (it being understood
that if any applicable deposit is returned and the corresponding Indebtedness is
not repaid or redeemed, but remains outstanding, such Indebtedness shall no
longer be considered repaid or redeemed).

 

6



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters ended on such
date, subject to Consolidated EBITDA Adjustments.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period, in each case as determined in accordance with GAAP.

“Consolidated Tangible Assets” means, at any time, the consolidated tangible
assets of the Borrower and its Subsidiaries, as determined in accordance with
GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debt Ratings” means, as of any date of determination, the rating as determined
by each of S&P and Moody’s of the Borrower’s non-credit-enhanced, senior
unsecured long-term debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

7



--------------------------------------------------------------------------------

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2% per annum; provided,
however, that with respect to any principal of a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.12(b) any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable Default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable Default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or any Bail-In Action or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interests
in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender as of
the date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower and each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of property of any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

8



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all applicable federal, state, local, foreign
and other applicable statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, governmental
licenses, governmental agreements or governmental restrictions relating to
pollution or the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person or warrants, rights or options for the purchase or acquisition from
such Person of such shares (or such other interests), and all of the other
ownership or profit interests in such Person (including partnership, member or
trust interests

 

9



--------------------------------------------------------------------------------

therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that Indebtedness convertible or exchangeable into Equity Interests
shall not be deemed to be Equity Interests unless and until such Indebtedness is
so converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan; (d) the filing of a notice of intent to terminate, the treatment of a
Pension Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the institution by the PBGC of proceedings to terminate a Pension Plan; (e) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(f) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate; or (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Loans.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Adjusted LIBO Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on

 

10



--------------------------------------------------------------------------------

amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower under Section 3.06
or 10.13) or (ii) such Lender changes its Lending Office, except in each case to
the extent that pursuant to Section 3.01, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
acquired the applicable interest in such Loan or to such Lender immediately
before it changed its Lending Office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 3.01(e) and (d) any U.S. federal withholding
Taxes imposed under FATCA.

“Existing Term Credit Agreement” means the Credit Agreement dated as of
September 23, 2016, among the Borrower, the lenders from time to time party
thereto and JPMorgan, as administrative agent.

“Existing Term Credit Agreement Refinancing” means the repayment of all
principal, interest, fees and other amounts (other than contingent obligations
that are not yet due) outstanding under the Existing Term Credit Agreement and
the termination of all commitments under the Existing Term Credit Agreement and
the release and termination of all Guarantees, if any, in respect of the
Existing Term Credit Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

“Finance Subsidiary” means any Subsidiary of the Borrower that is a special
purpose entity established solely in connection with any issuance or incurrence
of Indebtedness by such Subsidiary, provided that (a) such Subsidiary does not
own any (i) Equity Interests in any Person, (ii) Indebtedness of any Subsidiary
or other Affiliate of the Borrower or (iii) other assets, other than, in the
case of this clause (iii), assets relating to its existence or arising under the
documents creating such Indebtedness and assets arising from the investment of
the proceeds of such Indebtedness in cash equivalents; (b) such Subsidiary
conducts no business or operations other than activities incidental to its
existence and incurrence by it of such Indebtedness and on-lending or other
distribution of the proceeds of such Indebtedness to the Borrower; and (c) such
Subsidiary does not Guarantee any Indebtedness of the Borrower or any other
Subsidiary.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

11



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means, subject to Section 1.03, generally accepted accounting principles
in the United States set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing any Indebtedness or other monetary
obligation payable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Indebtedness or
other monetary obligation of any other Person, whether or not such Indebtedness
or other monetary obligation is assumed by such Person (or any right, contingent
or otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

12



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising in respect of
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) earnouts or other earned deferred payment
obligations measured in whole or in part by events or performance occurring
after the purchase, to the extent such obligations are contingent);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar limited
liability entity organized under the laws of a jurisdiction other than the
United States or a state thereof) in which such Person is a general partner or a
joint venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any capital lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.

 

13



--------------------------------------------------------------------------------

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (or, if consented to by all Lenders, such other period that is twelve
months or less), as selected by the Borrower in the applicable Loan Notice;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Interpolated Screen Rate” means, with respect to any Eurodollar Rate Loan for
any Interest Period or for purposes of clause (c) of the definition of Base
Rate, a rate per annum that results from interpolating on a linear basis between
(a) the Screen Rate for the longest maturity for which a Screen Rate is
available that is shorter than the applicable period and (b) the Screen Rate for
the shortest maturity for which a Screen Rate is available that is longer than
the applicable period, in each case as of the time the Interpolated Screen Rate
is otherwise required to be determined in accordance with the Loan Documents;
provided that the Interpolated Screen Rate shall in no event be less than zero.

“IRS” means the United States Internal Revenue Service.

“JPMorgan” means JPMorgan Chase Bank, N.A., and its successors.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority
(other than agreements consisting of contracts with Governmental Authorities
entered into by a Person in the ordinary course of business), in each case
whether or not having the force of law.

 

14



--------------------------------------------------------------------------------

“Lender” means each of the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that shall have ceased to be a party hereto pursuant
to an Assignment and Assumption.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“LIBO Rate” means, with respect to any Eurodollar Rate Loan for any Interest
Period, the Screen Rate as of 11:00 a.m., London time, on the day two Business
Days prior to the first day of such Interest Period.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).

“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.01.

“Loan Documents” means this Agreement, each Note and the Subsidiary Guaranty.

“Loan Notice” means a notice of (a) a borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, which shall be substantially in the form of Exhibit 2.02.

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under this Agreement or the
Loan Documents, taken as a whole, or the ability of the Borrower to perform its
obligations under this Agreement or the Loan Documents, taken as a whole; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower of this Agreement or the Loan Documents,
taken as a whole.

“Material Subsidiary” means each Subsidiary now existing or hereafter acquired
or formed, and each successor thereto, together with its Subsidiaries on a
consolidated basis, with respect to which any of the following criteria has been
met: (a) the aggregate revenue generated by such Subsidiary and its Subsidiaries
on a consolidated basis for the twelve month period

 

15



--------------------------------------------------------------------------------

ending as of the most recently completed fiscal quarter of the Borrower equals
or exceeds 5% of the consolidated gross revenues of the Borrower and its
Subsidiaries for such period, (b) the Consolidated EBITDA attributable to such
Subsidiary and its Subsidiaries on a consolidated basis for the twelve month
period ending as of the most recently completed fiscal quarter of the Borrower
equals or exceeds 5% of Consolidated EBITDA for such period or (c) the aggregate
book value of the assets of such Subsidiary and its Subsidiaries on a
consolidated basis as of the last day of the most recently completed fiscal
quarter of the Borrower equals or exceeds 5% of the book value of all of the
assets of the Borrower and its Subsidiaries as of the last day of such period.

“Maturity Date” means March 10, 2022.

“Maximum Rate” has the meaning specified in Section 10.09.

“MNPI” means material information concerning the Borrower, any of its
Subsidiaries or the respective securities of any of the foregoing that has not
been disseminated in a manner making it available to investors generally, within
the meaning of Regulation FD under the Exchange Act. For purposes of this
definition, “material information” means information concerning the Borrower,
any of its Subsidiaries or the respective securities of any of the foregoing
that could reasonably be expected to be material for purposes of the United
States federal or state securities laws.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Pension Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit 2.09.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the “NYFRB Rate” shall mean the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

16



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising with respect to any Loan or
otherwise under any Loan Document, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising, and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means the certificate or articles of incorporation and
the bylaws (or equivalent or comparable constitutive documents).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06 or 10.13).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

17



--------------------------------------------------------------------------------

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the Code.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning specified in Section 6.02.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Acquisition” means any acquisition by the Borrower or any Subsidiary
of Equity Interests of any Person that becomes a Subsidiary (or that is merged,
consolidated or amalgamated with or into the Borrower or any Subsidiary), any
acquisition of an ongoing business or any acquisition of all or substantially
all the assets of (or all or substantially all the assets constituting a
business unit, division, product line or line of business of), any Person,
provided that the aggregate consideration therefor (including as consideration,
without duplication, the aggregate principal amount of Indebtedness assumed by
the Borrower or any Subsidiary, and the aggregate principal amount of
Indebtedness of such Person repaid, prepaid or redeemed by the Borrower or any
Subsidiary, in each case, in connection therewith) is at least $500,000,000;
provided, further, that, for any such acquisition to qualify as a “Qualified
Acquisition”, the Administrative Agent shall have received prior to, or
concurrently with, the consummation of such acquisition, a certificate of a
Responsible Officer of the Borrower describing such acquisition, certifying that
such acquisition meets the criteria set forth in this definition and notifying
the Administrative Agent that the Borrower has elected to treat such acquisition
as a “Qualified Acquisition”.

 

18



--------------------------------------------------------------------------------

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Required Lenders” means, at any time, Lenders having Commitments or Loans
representing more than 50% of the aggregate amount of the Commitments or the
aggregate outstanding principal amount of the Loans, as the case may be, at such
time; provided that the Commitments or Loans of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means, with respect to any Loan Party, the chief executive
officer, president, chief financial officer, treasurer, assistant treasurer,
chief accounting officer or controller of such Loan Party and any other officer
of such Loan Party so designated by any of the foregoing officers in a written
notice to the Administrative Agent. Without limiting the representations and
warranties of the Loan Parties set forth in the Loan Documents, any document
delivered hereunder that is signed by a Responsible Officer of any Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, Refinitiv and,
in each case, any successor thereto.

“Revolving Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of June 28, 2019, among the Borrower, certain of its
Subsidiaries party thereto, Bank of America, N.A., as administrative agent,
swing line lender and L/C issuer, and the lenders part thereto, and any
amendment, modification, refinancing or replacement thereof.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto.

 

19



--------------------------------------------------------------------------------

“Sanctions” means any international economic sanction administered or enforced
by the United States government (including, without limitation, OFAC and the USA
PATRIOT Act), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other relevant sanctions authority.

“Screen Rate” means, in respect of the LIBO Rate for any Interest Period, or in
respect of any determination of the Base Rate pursuant to clause (c) of the
definition thereof, a rate per annum equal to the London interbank offered rate
as administered by the ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to the
relevant period as displayed on the Reuters screen page that displays such rate
(currently LIBOR01 or LIBOR02) (or, in the event such rate does not appear on a
page of the Reuters screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion); provided that (a) if no
Screen Rate shall be available for a particular period at such time but Screen
Rates shall be available for maturities both longer and shorter than such period
at such time, then the Screen Rate for such period shall be the Interpolated
Screen Rate as of such time and (b) if the Screen Rate, determined as provided
above, would be less than zero, the Screen Rate shall be deemed to be zero.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the FRB to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the FRB). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Rate Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means any Subsidiary that is a party to the Subsidiary
Guaranty.

 

20



--------------------------------------------------------------------------------

“Subsidiary Guaranty” means the Subsidiary Guaranty among the Borrower, the
Subsidiaries of the Borrower party thereto and the Administrative Agent,
substantially in the form of Exhibit 1.01 or such other form as the
Administrative Agent and the Borrower shall deem appropriate, together with all
supplements thereto in the form specified therein.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $300,000,000.

“Transactions” means, collectively, (a) the execution, delivery and performance
of this Agreement by the Borrower and of each other Loan Document by each Loan
Party that is a party thereto, (b) the making of the Loans hereunder and use of
proceeds thereof and (c) the payment of fees and expenses incurred in connection
with the foregoing.

 

21



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
of the Borrower and its Subsidiaries for the fiscal quarters and the portions of
the fiscal year ended January 30, 2019 and April 30, 2019, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarters and such portions of the fiscal year of the
Borrower and its Subsidiaries, including the notes thereto.

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(e).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“wholly-owned” means, when used in reference to any Subsidiary, that 100% of the
issued and outstanding Equity Interests (other than qualifying shares required
in connection with a Subsidiary organized and domiciled outside of the United
States) of such Subsidiary are at the time owned, directly or indirectly, by the
Borrower.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02. Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth herein), (iii) the words “herein”, “hereof” and “hereunder”, and words
of similar import when used in any

 

22



--------------------------------------------------------------------------------

Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation, as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) For all purposes under the Loan Documents, in connection with any division
or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (i) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (ii) if any new Person comes into
existence, such new Person shall be deemed to have been organized and acquired
on the first date of its existence by the holders of its Equity Interests at
such time.

1.03. Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP (including the early
adoption by the Borrower of any provision of GAAP) would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation

 

23



--------------------------------------------------------------------------------

between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Notwithstanding the foregoing, for the purposes
of this Agreement leases shall continue to be classified and accounted for on a
basis consistent with GAAP as in effect as of December 31, 2017, notwithstanding
any change in GAAP related thereto (including pursuant to Accounting Standard
Codification Topic 842), and the Borrower shall not be required to provide any
reconciliation thereof to GAAP. For the avoidance of doubt, the impact of FASB
ASC 606 on revenue recognition shall be given effect.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

1.04. Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05. Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.06. Interest Rates; LIBOR Notification.

The interest rate on Eurodollar Rate Loans is determined by reference to the
LIBO Rate, which is derived from the London interbank offered rate. The
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to
Section 3.03, will be similar to, or produce the same value or economic
equivalence of, the LIBO Rate or have the same volume or liquidity as did the
London interbank offered rate prior to its discontinuance or unavailability.

 

24



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01. Loans.

Subject to the terms and conditions set forth herein, each Lender agrees to make
a term loan to the Borrower in Dollars on the Closing Date in a principal amount
not to exceed the amount of its Commitment in effect on such date. Amounts
borrowed under this Section 2.01 and repaid or prepaid may not be reborrowed.
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each borrowing of Loans, each conversion of any Borrowing from one Type to
the other, and each continuation of any Eurodollar Rate Borrowing will be made
upon delivery to the Administrative Agent by the Borrower of a Loan Notice. Each
Loan Notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) one Business Day prior to
the requested date of any borrowing of Base Rate Loans. Each such Loan Notice
shall be irrevocable and shall be signed by a Responsible Officer of the
Borrower.

(b) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Commitments. Each Borrowing initially shall be of the Type specified in the
applicable Loan Notice and, in the case of a Eurodollar Rate Borrowing, shall
have an initial Interest Period as specified in such Loan Notice. Thereafter,
the Borrower may elect to convert such Borrowing to a Borrowing of a different
Type or to continue such Borrowing and, in the case of a Eurodollar Rate
Borrowing, may elect Interest Periods therefor, all as provided in
Section 2.02(a). The Borrower may elect different conversion or continuation
options with respect to different portions of the affected Borrowing (and all
references herein to conversion or continuation of a Borrowing shall be
understood to include any such election of different options with respect
thereto), in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

(c) At the commencement of each Interest Period for any Eurodollar Rate
Borrowing, such Borrowing shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; provided that a Eurodollar Rate
Borrowing that results from a continuation of an outstanding Eurodollar Rate
Borrowing may be in a principal amount that is equal to such outstanding
Borrowing. On the Closing Date, each Base Rate Borrowing shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof.

(d) Each Loan Notice will specify (i) whether the Borrower is requesting a
borrowing of Loans, a conversion of any Borrowing from one Type to the other, or
a continuation of any Eurodollar Rate Borrowing, (ii) the requested date of such
borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the aggregate principal amount of Loans to be borrowed or
the existing Borrowing that is to be converted or continued (and, if different
conversion or continuation options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing), (iv) the Type of each requested resulting Borrowing and (v) the
duration of the Interest Period with respect to each requested resulting
Eurodollar Rate Borrowing. If the

 

25



--------------------------------------------------------------------------------

Borrower fails to specify the Type of the Loans requested in a Loan Notice, then
the applicable Loans will be made as Base Rate Loans. If the Borrower fails to
give timely notice requesting a conversion or continuation of any Eurodollar
Rate Borrowing, such Eurodollar Rate Borrowing will, on the last day of the
Interest Period applicable thereto, be continued with an Interest Period of one
month. If the Borrower requests a borrowing of, or conversion to or continuation
of, Eurodollar Rate Loans in any Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

(e) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the details thereof and, in the case of a Loan Notice
requesting a borrowing of Loans, of the amount of its Applicable Percentage of
such Loans. If no timely notice of a conversion or continuation of any
Eurodollar Rate Borrowing is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion or
continuation described in the preceding paragraph. In the case of a borrowing of
Loans, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders, not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the conditions set forth in Article
IV, the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent by wire transfer
of such funds in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.

(f) Except as otherwise provided herein, a Eurodollar Rate Borrowing may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Borrowing. During the existence of a Default, if the Required
Lenders shall so stipulate in a notice delivered to the Borrower and the
Administrative Agent, no Borrowing may be requested as, converted to or
continued as a Eurodollar Rate Borrowing.

(g) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.

(h) After giving effect to all Borrowings, all conversions of Borrowings from
one Type to the other, and all continuations of Eurodollar Rate Borrowings as
the same Type, there shall not be more than six Interest Periods in effect with
respect to Loans.

(i) Notwithstanding anything to the contrary set forth herein, the initial
Interest Period applicable to the Eurodollar Rate Loans may be as set forth in
the initial Loan Notice delivered by the Borrower hereunder (it being understood
that interest shall accrue on such Loans during the entirety of such Interest
Period by reference to the LIBO Rate that would have been applicable had the
requested Interest Period had the duration of one month).

 

26



--------------------------------------------------------------------------------

2.03. Prepayments.

The Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Loans in whole or in part, without premium or
penalty; provided that (a) such notice must be in a form acceptable to the
Administrative Agent and must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (ii) on the date of prepayment of Base Rate Loans; and
(b) any prepayment of Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof or, if less, the entire principal
amount of the Loans of the applicable Type then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period of
such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. Any notice delivered by the Borrower pursuant to
this Section 2.03 may state that such notice is conditioned upon the
effectiveness of one or more events specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
Subject to the foregoing sentence, if such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Loan shall be accompanied by all accrued interest on the amount prepaid and,
in the case of any prepayment of Eurodollar Rate Loans on any day other than the
last day of the Interest Period applicable thereto, shall be subject to
Section 3.05. Each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.

2.04. Termination or Reduction of Commitments.

(a) The Borrower may, upon written notice to the Administrative Agent, terminate
or permanently reduce the Commitments; provided that (i) any such notice shall
be received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction (and may be conditioned upon
the occurrence or non-occurrence of one or more events or circumstances) and
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof. The Administrative Agent
will promptly notify Lenders of the details of any such notice. Any partial
reduction of the Commitments will be applied to the Commitments of the Lenders
in accordance with their respective Applicable Percentages. Any termination or
reduction of the Commitments shall be permanent.

(b) Unless previously terminated, the Commitments shall terminate automatically
on the earlier of (i) 11:59 p.m. on the Closing Date and (ii) the making of
Loans on the Closing Date.

2.05. Repayment of Loans.

The Borrower hereby unconditionally promises to pay to the Administrative Agent,
for the account of each Lender, the then outstanding principal amount of the
Loans on the Maturity Date.

2.06. Interest.

(a) Subject to the provisions of clause (b) below, (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBO Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof at a rate per annum
equal to the Base Rate plus the Applicable Rate.

 

27



--------------------------------------------------------------------------------

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable by the Borrower in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.07. Fees.

The Borrower shall pay to the Administrative Agent for its own account and for
the accounts of the Arrangers (or their Affiliates) and the Lenders, as
applicable, fees in the amounts and at the times as separately agreed in writing
by the Borrower, the Administrative Agent and the Arrangers.

2.08. Computation of Interest and Fees.

All computations of interest for Base Rate Loans when Base Rate Loans determined
by reference to the Prime Rate shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.10(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

28



--------------------------------------------------------------------------------

2.09. Evidence of Debt.

The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amounts of the Loans made by the Lenders to the Borrower and the interest
accrued and payments received thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to the Borrower
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note evidencing such Lender’s
Loans to the Borrower. Each Lender may attach schedules to a Note and endorse
thereon the date, Type, amount and maturity of its Loans and payments received
with respect thereto.

2.10. Payments Generally.

(a) General. Except as otherwise specifically provided in Section 3.01, all
payments to be made by the Borrower shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
Lenders to which such payment is owed (except that payments pursuant to Sections
3.01, 3.04, 3.05 and 10.04 shall be made directly to the Persons entitled
thereto), in Dollars and in immediately available funds not later than 2:00 p.m.
on the date specified herein. All such payments to the Administrative Agent
shall be made to such account as may be specified by the Administrative Agent
from time to time by notice to the Borrower. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to the definition of “Interest Period”, if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event,

 

29



--------------------------------------------------------------------------------

if a Lender has not in fact made its share of the applicable Borrowing available
to the Administrative Agent, then the applicable Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the NYFRB
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Loans of the applicable Type. If
the Borrower and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the NYFRB Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest. Without limiting the provisions of Section 10.04,
each Lender expressly acknowledges and agrees that in releasing to the Borrower
any funds made available to the Administrative Agent by any Lender, (i) the
Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any certificate of a Responsible Officer of the
Borrower delivered pursuant to Article IV and (ii) any good faith determination
by the Administrative Agent that any condition set forth in Article IV has been
satisfied shall be binding on each Lender.

 

30



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) or 10.05 are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 10.04(c) or 10.05 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date
and no Lender shall be responsible for the failure of any other Lender so to
make its Loan or to make its payment under Section 10.04(c) or 10.05.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Lender Payments. If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.10(b)(i), 2.10(b)(ii), 10.04(c) or 10.05, then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

2.11. Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section 2.11 shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than to the Borrower or
any Subsidiary (as to which the provisions of this Section 2.11 shall apply).

 

31



--------------------------------------------------------------------------------

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.12. Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law, Such
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in the
definition of “Required Lenders” and Section 10.01.

(b) If the Borrower and the Administrative Agent agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender will cease to be a Defaulting Lender;
provided that (i) all amendments, waivers or consents effected without its
consent in accordance with the provisions of Section 10.01 during such period
shall be binding on it and (ii) except to the extent otherwise expressly agreed
by the affected parties, no change hereunder from Defaulting Lender to Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or the
applicable Loan Party, as applicable) require the deduction or withholding of
any Tax from any such payment by the Administrative Agent or the applicable Loan
Party, then the Administrative Agent or the applicable Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to clause (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by
applicable Law to withhold or deduct any Taxes from any payment, then (A) such
Loan Party or the Administrative Agent shall withhold or make such deductions
(in the case of the Administrative Agent, in the amount determined by it to be
required based upon the information and documentation it has received pursuant
to clause (e) below), (B) such Loan Party or the Administrative Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable Law, and (C) to the extent that the
withholding or deduction is made on account of

 

32



--------------------------------------------------------------------------------

Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction of
Indemnified Taxes been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of clause (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications. (i) The Loan Parties shall, and do hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within ten days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment by such Loan Party to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, other than penalties, interest or reasonable expenses
arising from the gross negligence or willful misconduct on the part of such
Recipient as determined by a court of competent jurisdiction by final and
nonappealable judgment, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. The Loan Parties shall, and do hereby, jointly
and severally indemnify the Administrative Agent, and shall make payment in
respect thereof within ten days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender that are payable or paid by the
Administrative Agent or the Loan Parties in connection with any Loan Document,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

 

33



--------------------------------------------------------------------------------

(d) Evidence of Payments. Upon request by the Administrative Agent or the
Borrower, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent or the Borrower, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation or
information reasonably requested by the Borrower or the Administrative Agent as
will permit such payments to be, or evidence that such payments may be, made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable,

 

34



--------------------------------------------------------------------------------

establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 3.01(a) to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.01(b) or Exhibit 3.01(c), IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.01(d) on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

35



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the applicable
Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that such Loan Party, upon the request of
such Recipient, agrees to repay the amount paid over to such Loan Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority, other than any penalties, interest, or other charges attributable to
the gross negligence or willful misconduct on the part of such Recipient as
determined by a court of competent jurisdiction by final and nonappealable
judgment) to such Recipient in the event such Recipient is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to any Loan Party pursuant to this clause the payment
of which would place such Recipient in a less favorable net after-Tax position
than such Recipient would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This clause shall not be construed to require any Recipient
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to any Loan Party or any other Person.

 

36



--------------------------------------------------------------------------------

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

(h) Defined Terms. For purposes of this Section 3.01, the term “applicable Law”
or “applicable Laws” includes FATCA.

3.02. Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans the interest on which
is determined by reference to the LIBO Rate, or to determine or charge interest
rates based upon the LIBO Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (a) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and (b) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the LIBO
Rate component of the Base Rate, the interest rate on the Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the Base
Rate, in each case until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (1) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), convert all such
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
LIBO Rate component of the Base Rate), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (2) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the LIBO Rate, the Administrative Agent shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the LIBO Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBO Rate. Upon any such
conversion, the Borrower shall also pay accrued interest on the amount so
converted.

3.03. Inability to Determine Rates.

(a) If prior to the commencement of any Interest Period for a Eurodollar Rate
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate (including because the Screen Rate is not
available or published on a current basis) for such Interest Period; or

 

37



--------------------------------------------------------------------------------

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof (which may be by
telephone) to the Borrower and the Lenders as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (A) any Loan
Notice that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Rate Borrowing shall be ineffective and (B) if any
Loan Notice requests a Eurodollar Rate Borrowing, such Borrowing shall be made
as a Base Rate Borrowing.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in Section 3.03(a)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 3.03(a)(i) have not
arisen but (A) the supervisor for the administrator of the Screen Rate has made
a public statement that the administrator of the Screen Rate is insolvent (and
there is no successor administrator that will continue publication of the Screen
Rate), (B) the administrator of the Screen Rate has made a public statement
identifying a specific date after which the Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the Screen Rate), (C) the
supervisor for the administrator of the Screen Rate has made a public statement
identifying a specific date after which the Screen Rate will permanently or
indefinitely cease to be published or (D) the supervisor for the administrator
of the Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Screen Rate may no longer be used for determining interest rates
for loans, then the Administrative Agent and the Borrower shall endeavor to
establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans denominated in Dollars in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable; provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in
Section 10.01, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date a copy of
such amendment is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(b), (x) any Loan Notice that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Rate Borrowing shall be
ineffective and (y) if any Loan Notice requests a Eurodollar Rate Borrowing,
such Borrowing shall be made as a Base Rate Borrowing; provided that, in the
case of the circumstances described in clause (ii) of the first sentence of this
clause (b), subclause (x) and (y) shall apply only to the extent the Screen Rate
for such Interest Period is not available or published as such time on a current
basis; provided further that, in the case of clause (ii)(D) of the first
sentence of this clause (b), subclause (x) and (y) shall apply after such
specific date referred to therein.

 

38



--------------------------------------------------------------------------------

3.04. Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) the imposition of, or any change in the rate of, any Excluded Tax) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount), then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) Capital and Liquidity Requirements. If any Lender determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has had or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company would have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in clause (a) or (b) of this Section 3.04 and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

39



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

3.05. Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (but not loss of anticipated
profits or margin) incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower (whether or not
such notice may be withdrawn in accordance herewith); or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, or from fees payable to terminate
the deposits from which such funds were obtained. The Borrower shall also pay
any customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Adjusted LIBO Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender as specified in this
Section 3.05 and delivered to the Borrower shall be conclusive absent manifest
error.

3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then

 

40



--------------------------------------------------------------------------------

at the request of the Borrower, such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 or if any Lender shall have delivered a
notice pursuant to Section 3.02, and, in each case, such Lender has declined or
is unable to designate a different Lending Office or to assign its rights and
obligations to another of its offices, branches or Affiliates, in each case, in
accordance with Section 3.06(a), then the Borrower may replace such Lender in
accordance with Section 10.13.

3.07. Survival.

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder and
resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT

The obligations of the Lenders to make Loans hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied:

(a) Loan Documents. Receipt by the Administrative Agent of either (i) executed
counterparts of this Agreement properly executed by a Responsible Officer of the
Borrower and by each Lender or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile transmission or electronic
transmission of a signed signature page of this Agreement) that the Borrower and
each Lender have executed a counterpart of this Agreement.

(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Borrower, addressed to the Administrative Agent
and each Lender, dated the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent.

(c) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of such documents and certificates as the Administrative Agent may
reasonably request relating to the organization, existence and good standing of
the Borrower, the authorization of the Transactions, the incumbency of the
Responsible Officers of the Borrower executing documents and any other legal
matters relating to the Borrower, the Loan Documents or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent.

 

41



--------------------------------------------------------------------------------

(d) Existing Term Credit Agreement Refinancing. The Existing Term Credit
Agreement Refinancing shall have been, or substantially concurrently shall be,
consummated.

(e) “Know Your Customer” Documentation and Related Information. The
Administrative Agent and Lenders shall have received (i) at least five days
prior to the Closing Date, all documentation and other information reasonably
requested in writing at least ten Business Days prior to the Closing Date that
is required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act, and
(ii) to the extent that the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation and to the extent requested at least
two Business Days prior to the Closing Date, a Beneficial Ownership
Certification.

(f) Representations. The representations and warranties of the Borrower and the
other Loan Parties contained in this Agreement and the other Loan Documents
shall be true and correct (i) in the case of the representations and warranties
qualified as to materiality, in all respects and (ii) otherwise, in all material
respects, in each case, on and as of the date of the Closing Date and after
giving effect to the making of the Loans to occur on the Closing Date.

(g) Absence of Defaults. On the Closing Date and after giving effect to the
making of the Loans to occur on the Closing Date, no Default or Event of Default
shall have occurred and be continuing.

(h) Fees and Expenses. The Administrative Agent, the Arrangers and the Lenders
shall have received all fees and other amounts due and payable by the Borrower
on or prior to the Closing Date (including, to the extent such amounts are
invoiced at least two Business Days prior to the Closing Date, payment or
reimbursement of all fees and expenses required to be paid or reimbursed by the
Borrower) under this Agreement or as have been separately agreed upon in
writing.

(i) Officer’s Closing Certificate. The Administrative Agent shall have received
a certificate of the Borrower signed by its Responsible Officer certifying that
the conditions specified in clauses (f) and (g) above have been satisfied.

(j) Loan Notice. The Administrative Agent shall have received a Loan Notice in
accordance with the requirements hereof.

 

42



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
as of the Closing Date as follows:

5.01. Existence, Qualification and Power.

The Borrower (a) is duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business in which
it is currently engaged and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (c) is duly qualified and
is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.

5.02. Authorization; No Contravention.

The execution, delivery and performance by the Borrower of each Loan Document to
which it is a party have been duly authorized by all necessary corporate or
other organizational action, and do not and will not (a) contravene the terms of
any of the Organization Documents of the Borrower; (b) conflict with or result
in any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (i) any material Contractual Obligation to which
the Borrower is a party or affecting the Borrower or the properties of the
Borrower or any of its Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which the Borrower
or any of its Subsidiaries or their properties are subject; or (c) violate any
Law, except, in each case referred to in clause (b) or (c), to the extent that
such matters, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

5.03. Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of this Agreement or any other Loan Document
to which it is a party.

 

43



--------------------------------------------------------------------------------

5.04. Binding Effect.

This Agreement has been, and each other Loan Document to which it is a party,
when delivered hereunder, will have been, duly executed and delivered by the
Borrower. This Agreement constitutes, and each other Loan Document to which it
is a party when so delivered will constitute, a valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements and the Unaudited Financial Statements
(i) were prepared in accordance with GAAP, consistently applied throughout the
periods covered thereby, except as otherwise expressly noted therein and
(ii) fairly present in all material respects the financial position of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations and cash flows for the periods covered thereby in accordance with
GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein, subject to normal year-end audit adjustments
and the absence of certain footnotes in the case of the Unaudited Financial
Statements.

(b) Since November 3, 2018, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

5.06. Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties or revenues that
(a) could reasonably be expected to affect the legality, validity or
enforceability of this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect.

5.07. No Default.

No Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Agreement or any other Loan Document.

5.08. Ownership of Property.

The Borrower and each of its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

44



--------------------------------------------------------------------------------

5.09. [Reserved].

5.10. Insurance.

The properties of the Borrower and its Subsidiaries are insured with insurance
companies not Affiliates of the Borrower (and, to the knowledge of the Borrower,
such insurance companies are financially sound and reputable), in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Subsidiary operates.

5.11. Taxes.

The Borrower and its Subsidiaries have (a) filed all federal, state and other
material Tax returns and reports required to be filed, and (b) paid all federal,
state and other material Taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are (i) being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP or (ii) would not reasonably be
expected to have a Material Adverse Effect.

5.12. ERISA Compliance.

Except as would not reasonably be expected to have a Material Adverse Effect:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination or opinion letter from the IRS to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the IRS to be exempt from federal
income Tax under Section 501(a) of the Code or an application for such a letter
is currently being processed by the IRS. To the knowledge of the Borrower,
nothing has occurred that would prevent, or cause the loss of, such
Tax-qualified status.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan. There has been no prohibited transaction or violation of
the fiduciary responsibility rules with respect to any Plan.

(c) (i) No ERISA Event has occurred and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is sixty percent (60%) or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding

 

45



--------------------------------------------------------------------------------

target attainment percentage for any such plan to drop below sixty percent (60%)
as of the most recent valuation date; (iv) neither the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that is reasonably likely to be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

(d) Neither the Borrower nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (i) on the Closing Date, those listed on
Schedule 5.12(d) hereto and (ii) thereafter, Pension Plans note otherwise
prohibited by this Agreement.

5.13. [Reserved].

5.14. Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and does not intend to engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB) in violation
of Regulation U, or extending credit for the purpose of purchasing or carrying
margin stock. The making of the Loans hereunder and the use of the proceeds
thereof will not result in a violation of Regulation U.

(b) The Borrower is not required to be registered as an “investment company”
under the Investment Company Act of 1940.

5.15. Disclosure.

(a) No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), when taken together with the information
contained in the annual, quarterly and current reports theretofore publicly
filed by the Borrower with the SEC, contains, as of the date of such report,
financial statement, certificate or other information, any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time, it being recognized by
the Lenders that such projections and other forward-looking statements are as to
future events and are not to be viewed as facts and that actual results during
the period or periods covered by any such projections or other forward-looking
statements may differ significantly from the projected results and such
differences may be material.

 

46



--------------------------------------------------------------------------------

(b) As of the Closing Date, the information included in the Beneficial Ownership
Certification provided on or prior to the Closing Date to any Lender in
connection with this Agreement, if applicable, is true and correct in all
respects.

5.16. Compliance with Laws.

The Borrower and each of its Subsidiaries is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

5.17. [Reserved].

5.18. Intellectual Property; Licenses, Etc.

Unless failure to do so would not reasonably be expected to result in a Material
Adverse Effect, (a) the Borrower and its Subsidiaries own, or possess the right
to use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights that
are reasonably necessary for the operation of their respective businesses as
currently engaged, without conflict with the rights of any other Person and
(b) no slogan or other advertising device, product, process, method, substance,
part or other material now employed, or now contemplated to be employed, by the
Borrower or any Subsidiary infringes upon any rights held by any other Person.
No claim or litigation regarding any of the foregoing is pending or, to the
knowledge of the Borrower, threatened which either individually, or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

5.19. Sanctions.

(a) Neither the Borrower nor any of its Subsidiaries, nor, to the knowledge of
the Borrower and its Subsidiaries, any director, officer or employee thereof, is
an individual or entity that is, or is owned or controlled by any individuals or
entities that are, (i) currently the subject of any Sanctions, (ii) included on
OFAC’s List of Specially Designated Nationals or Her Majesty’s Treasury’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List or
(iii) located, organized or resident in a Designated Jurisdiction.

(b) No Loan, or the proceeds of any Loan, will be used by the Borrower, directly
or indirectly, to fund any activity or business in any Designated Jurisdiction
or, to the knowledge of the Loan Parties, to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or that
is the subject of any Sanctions, or, to the knowledge of the Borrower, in any
other manner that, in each case, will result in any violation by any Person
(including any Lender, any Arranger or the Administrative Agent) of Sanctions.

 

47



--------------------------------------------------------------------------------

5.20. Anti-Corruption Laws.

(a) The Borrower and its Subsidiaries have conducted their businesses in all
material respects in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other applicable anti-corruption
legislation in other jurisdictions (“Anti-Corruption Laws”). The Borrower has
instituted and maintains policies and procedures reasonably designed to promote
and achieve compliance with Anti-Corruption Laws.

(b) No Loan, or the proceeds of any Loan, will be used by the Borrower, directly
or indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of Anti-Corruption Laws.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder (other than unasserted indemnification, tax gross up,
expense reimbursement or yield protection obligations, in each case, for which
no claim has been made) shall remain unpaid or unsatisfied, the Borrower shall,
and shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
and 6.03) cause each Subsidiary to:

6.01. Financial Statements.

Deliver to the Administrative Agent (for delivery to each Lender):

(a) as soon as made publicly available, but in any event within 90 days after
the end of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

(b) as soon as made publicly available, but in any event within 45 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, the related consolidated statements of income
or operations for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, and the related consolidated statement of cash flows for
the portion of the Borrower’s fiscal year then ended, in each case setting forth
in comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower as
fairly presenting in all material respects the financial position, results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

48



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above.

6.02. Certificates; Other Information.

Deliver to the Administrative Agent (for delivery to each Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a) or 6.01(b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower;

(b) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Exchange Act that are not
otherwise required to be delivered to the Administrative Agent and each Lender
pursuant to Section 6.01 or any other clause of this Section 6.02;

(c) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities or loans of the Borrower or any of
its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the
Administrative Agent and each Lender pursuant to Section 6.01 or any other
clause of this Section 6.02;

(d) promptly, and in any event within five Business Days after receipt thereof
by the Borrower or any of its Subsidiaries, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Borrower or any of its Subsidiaries;

(e) promptly following any request therefor, such information and documentation
as may be reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
USA PATRIOT Act and the Beneficial Ownership Regulation; and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any of its Subsidiaries, or compliance with
the terms of the Loan Documents, as the Administrative Agent or any Lender may
from time to time reasonably request.

 

49



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a), 6.01(b) or
6.02(b) (to the extent any such documents are included in materials otherwise
publicly filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at https://www.analog.com; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
information provided by or on behalf of the Loan Parties under the Loan
Documents (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks, Debt Domain, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive MNPI, and who may be engaged in investment
and other market-related activities with respect to securities of the Borrower
and its Subsidiaries. The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC”, which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any MNPI (although information therein may be
sensitive and proprietary) (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”. Notwithstanding the foregoing, the Borrower shall not be
under any obligation to mark any Borrower Materials “PUBLIC.”

6.03. Notices.

Promptly notify the Administrative Agent (for delivery to each Lender):

(a) of the occurrence of any Default of which a Responsible Officer of a Loan
Party has knowledge; and

 

50



--------------------------------------------------------------------------------

(b) of any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to clause (a) of this Section 6.03 shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein, describing with particularity any and all
provisions of this Agreement and any other Loan Document that have been breached
or on account of which a Default otherwise arises, and stating what action the
Borrower has taken and proposes to take with respect thereto.

6.04. Payment of Obligations.

Pay and discharge, as the same shall become due and payable (subject to any
grace periods and tax extensions), all Tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, except
(a) to the extent that the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary or (b) where any failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

6.05. Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.03 and except in the case of
Subsidiaries where the failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
copyrights, patents, trademarks, trade names and service marks, the
non-preservation of which would have or be reasonably expected to have a
Material Adverse Effect.

6.06. [Reserved].

6.07. [Reserved].

6.08. Compliance with Laws.

Comply in all respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith would not reasonably
be expected to have a Material Adverse Effect.

6.09. Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity in all material respects with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower and its Subsidiaries, and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
any Subsidiary, as the case may be.

 

51



--------------------------------------------------------------------------------

6.10. Inspection Rights.

If any Event of Default occurs and is continuing, permit representatives and
independent contractors of the Administrative Agent or any Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower and all at the expense of the Borrower.

6.11. Use of Proceeds.

Use the proceeds of the Loans solely to finance the Existing Term Credit
Agreement Refinancing.

6.12. Anti-Corruption Laws.

Conduct its businesses in all material respects in compliance with the
Anti-Corruption Laws and maintain policies and procedures reasonably designed to
promote and achieve compliance by the Borrower and its Subsidiaries with such
Laws.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder (other than unasserted indemnification, tax gross up,
expense reimbursement or yield protection obligations, in each case, for which
no claim has been made) shall remain unpaid or unsatisfied:

7.01. Liens.

The Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) (i) Liens created pursuant to any Loan Document and (ii) (A) Liens existing
on the Closing Date and set forth on Schedule 7.01 and (B) Liens that are
renewals or extensions of the Liens referred to in clause (A) above; provided
that, with respect to Liens referred to in this clause (ii), (1) the property
covered thereby is not changed, (2) the amount secured or benefited thereby is
not increased and (3) the direct or any contingent obligor with respect thereto
is not changed;

(b) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

52



--------------------------------------------------------------------------------

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(d) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(e) deposits to secure the performance of bids, trade contracts and leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature (other than Indebtedness) incurred in the ordinary
course of business, including deposits securing reimbursement obligations under
commercial letters of credit that do not constitute Indebtedness;

(f) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(g) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(h) precautionary UCC filings in respect of operating leases;

(i) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower or the Borrower and its Subsidiaries taken as a whole
or (ii) secure any Indebtedness;

(j) Liens securing Swap Contracts permitted under Section 7.02(e);

(k) Liens in favor of a lessor under any lease (other than a capital lease)
entered into by the Borrower or any Subsidiary in the ordinary course of
business, provided that such Liens do not at any time encumber any property
other than the assets so leased;

(l) Liens securing Indebtedness permitted under Section 7.02(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

 

53



--------------------------------------------------------------------------------

(m) (i) Liens on assets of any Person acquired by the Borrower or any of its
Subsidiaries after the Closing Date in a transaction permitted under this
Agreement, provided that such Liens are in existence on the date of such
acquisition and not created in anticipation thereof, and (ii) Liens that are any
renewals or extensions of Liens referred to in clause (i) above; provided, in
each case under this clause (m), that (A) the property covered thereby is not
changed and (B) the amount secured or benefitted thereby is not increased; and

(n) other Liens securing Indebtedness of the Borrower and its Subsidiaries in an
aggregate principal amount not to exceed, at any one time outstanding, the
greater of (i) $500,000,000 and (ii) 5% of Consolidated Tangible Assets.

7.02. Indebtedness.

The Borrower will not permit its Subsidiaries that are not Subsidiary
Guarantors, directly or indirectly, to create, assume or incur any Indebtedness
except for the following:

(a) Indebtedness (other than in the form of a Guarantee) of any Subsidiary under
the Revolving Credit Agreement; provided that the aggregate outstanding
principal amount of such Indebtedness shall not exceed the aggregate principal
amount of the commitments (as such commitments may be increased pursuant to
Section 2.15 thereof) under the Revolving Credit Agreement as in effect on the
Closing Date;

(b) Indebtedness existing on the date hereof and set forth on Schedule 7.02 and
extensions, renewals and replacements of any such Indebtedness in a principal
amount not in excess of that outstanding as of the date hereof plus amounts
equal to a reasonable premium or other reasonable amounts paid and fees and
expenses reasonably incurred in connection with such financing;

(c) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;

(d) Guarantees by any Subsidiary of Indebtedness of any other Subsidiary
permitted hereunder;

(e) obligations (contingent or otherwise) of any Subsidiary existing or arising
under any Swap Contract; provided that such obligations are (or were) entered
into by such Subsidiary in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Subsidiary, or
changes in the value of securities issued by such Subsidiary, and not for
purposes of speculation or taking a “market view”;

(f) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets in an aggregate amount
not to exceed, at any one time, $400,000,000;

(g) Indebtedness of any Finance Subsidiary; and

 

54



--------------------------------------------------------------------------------

(h) other Indebtedness in an aggregate principal amount not to exceed, at any
one time outstanding, the greater of (i) $1,500,000,000 and (ii) 15% of
Consolidated Tangible Assets.

7.03. Fundamental Changes.

(a) The Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly, merge, dissolve, liquidate, consolidate or amalgamate with or into
another Person, except that:

(i) the Borrower may merge with another Person; provided that the Borrower is
the continuing or surviving Person; and

(ii) any Subsidiary may merge, consolidate, amalgamate, liquidate or dissolve if
such merger, consolidation, amalgamation, liquidation or dissolution does not
cause or is not reasonably expected to cause a Material Adverse Effect and, for
the avoidance of doubt, to the extent not involving a merger, consolidation,
amalgamation, liquidation or dissolution not otherwise permitted by this clause,
may change its jurisdiction of organization and/or tax residence.

(b) The Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly, Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole.

7.04. [Reserved].

7.05. Use of Proceeds.

The Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly, use the proceeds of any Loan, whether directly or indirectly, except
in accordance with Section 6.11, and in no event shall any Loan, whether
immediately, incidentally or ultimately, be used to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose, in each case, to the extent
such action would violate Regulation U.

7.06. Fiscal Year.

The Borrower shall not, directly or indirectly, change its fiscal year.

 

55



--------------------------------------------------------------------------------

7.07. Financial Covenant.

The Borrower shall not permit the Consolidated Leverage Ratio, as at the end of
any fiscal quarter of the Borrower, commencing with the first fiscal quarter
ending after the Closing Date, to be greater than (a) 4.00 to 1.00 for any
fiscal quarter through and including the fiscal quarter ending on or about
November 2, 2019 and (b) 3.50 to 1.00 for any fiscal quarter ending thereafter;
provided that if the Borrower or any of its Subsidiaries consummates a Qualified
Acquisition, the Borrower may elect, up to two (2) times during the term of this
Agreement, by written notice delivered to the Administrative Agent, to increase
the maximum Consolidated Leverage Ratio permitted at the end of the fiscal
quarter in which such Qualified Acquisition shall have been consummated and at
the end of each of the three consecutive fiscal quarters thereafter to 4.00 to
1.00 (the period during which any such increase in the maximum permitted
Consolidated Leverage Ratio shall be in effect, a “Leverage Increase Period”);
provided, further, that, following any such election, prior to giving effect to
the second Leverage Increase Period pursuant to the immediately preceding
proviso, the Consolidated Leverage Ratio shall have been 3.50 to 1.00 for at
least two consecutive fiscal quarters subsequent to the Borrower’s first
election to increase the maximum Consolidated Leverage Ratio pursuant to this
Section 7.07.

7.08. Sanctions.

The Borrower shall not, directly or, to the knowledge of the Borrower,
indirectly, use the proceeds of any Loan, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, in each case, in any manner that will result in a violation by any
Person (including any Person participating in the transaction, whether as
Lender, Arranger, Administrative Agent or otherwise) of Sanctions.

7.09. Anti-Corruption Laws.

The Borrower shall not, nor shall it permit any Subsidiary to, directly or, to
the knowledge of the Borrower, indirectly use the proceeds of any Loan for any
purpose which would breach the Anti-Corruption Laws.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default.

Any of the following shall constitute an “Event of Default”:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein any amount of principal of any Loan, (ii) within five days after the same
becomes due, any interest on any Loan or any fee due hereunder or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

 

56



--------------------------------------------------------------------------------

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 or 6.11 or
Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in clause (a) or (b) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days after written notice of default is provided by the
Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty or
certification made or deemed made by or on behalf of any Loan Party herein, in
any other Loan Document or in any document delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or

(e) Cross-Default. Any Loan Party or any Material Subsidiary (i) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including amounts owing to all creditors under
any combined or syndicated credit arrangement) of more than the Threshold Amount
or (ii) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or Guarantee having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), prior
to its stated maturity, or such Guarantee to become payable or cash collateral
in respect thereof to be demanded; provided that this clause (ii) shall not
apply to (A) any repurchase, prepayment, defeasance or redemption, or any offer
therefor, of any Indebtedness of any Person acquired by the Borrower or any
Subsidiary required to be made solely as a result of a “change of control” of
such Person as a result of the consummation of such acquisition, (B) any
mandatory prepayment of any bridge financing required to be made with the
proceeds of any other Indebtedness incurred by the Borrower or any Subsidiary or
the proceeds of any Dispositions of assets or issuance of Equity Interests
consummated by the Borrower or any Subsidiary, (C) any repurchase, prepayment,
defeasance or redemption, or any offer therefor, of any Indebtedness of the
Borrower or any Subsidiary incurred to finance, in whole or in part, an
acquisition and any related transactions required to be made pursuant to a
“special mandatory redemption” provision (or other similar provision) as a
result of such acquisition not having been consummated, (D) any secured
Indebtedness becoming due as a result of the voluntary sale or transfer of the
assets securing such Indebtedness, (E) any

 

57



--------------------------------------------------------------------------------

Indebtedness becoming due as a result of a voluntary refinancing thereof
permitted hereunder, (F) in the event that a lender under any revolving loan
facility becomes a “defaulting lender” (as defined therein), a prepayment or
cash collateralization by such Loan Party or such Material Subsidiary of any
unreallocated portion of such defaulting lender’s outstanding swing line loans
under any such revolving loan facility, and (G) for the avoidance of any doubt,
any right of a holder or holders of any Indebtedness that is convertible into
Equity Interests (1) to require the repurchase, repayment or redemption of such
Indebtedness on a predetermined date provided in the definitive documentation
governing such Indebtedness, (2) to require an offer to repurchase, repay or
redeem such Indebtedness on such date or the delivery of a notice with respect
thereto or (3) to convert such Indebtedness into Equity Interests, together with
any cash settlement thereof, in each case under this clause (G), so long as such
right (other than the right to convert such Indebtedness into Equity Interests
of the Borrower, settled solely in such Equity Interests and cash in lieu of
fractional shares thereof) does not result from any “change of control”,
“fundamental change” or a similar event (however defined) under the definitive
documentation governing such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Attachment. Any writ or warrant of attachment or execution or similar
process to secure a claim exceeding the Threshold Amount is issued or levied
against all or any material part of the property of any Loan Party or any
Material Subsidiary and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Material
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage) and there is a period of 30
consecutive days during which such judgment is not satisfied or discharged or a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan which has
resulted or would reasonably be expected to result in a Material Adverse Effect
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan, which non-payment would reasonably be expected to result in a Material
Adverse Effect; or

 

58



--------------------------------------------------------------------------------

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or the Borrower or any
Subsidiary contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02. Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) terminate the obligation of the Lenders to make Loans and declare the unpaid
principal amount of all outstanding Loans, all interest accrued and unpaid
thereon, and all other amounts owing or payable hereunder or under any other
Loan Document to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Loan Parties; and

(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under Debtor Relief Laws, the
obligation of each Lender to make Loans shall immediately and automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall immediately and automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby expressly waived by the Loan Parties, and
without further act of the Administrative Agent or any Lender.

8.03. Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

59



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the Lenders and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations (other than contingent
indemnification obligations for which no claim or demand has been made) have
been indefeasibly paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01. Appointment and Authority.

Each of the Lenders hereby irrevocably appoints JPMorgan and its successors and
assigns to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article IX are, other than with respect to the Borrower’s consent rights in
Section 9.06, solely for the benefit of the Administrative Agent and the
Lenders, and, except for such consent rights, the Loan Parties shall not have
rights as third party beneficiaries of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

9.02. Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person

 

60



--------------------------------------------------------------------------------

serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03. Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including, for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable to any Lender for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 10.01) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice (stating that it is a “notice of default”) describing such
Default is given in writing to the Administrative Agent by a Loan Party or a
Lender.

 

61



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the sufficiency,
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent.

9.04. Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper Person
(whether or not such Person in fact meets the requirements set forth in the Loan
Documents for being the signatory, sender or authenticator thereof), and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender reasonably prior to the
making of such Loan. The Administrative Agent may consult with legal counsel
(who may be counsel for the Loan Parties), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

9.05. Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document or the other
documents executed or delivered in connection therewith by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

62



--------------------------------------------------------------------------------

9.06. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right (with the consent of the Borrower, not
to be unreasonably withheld), to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders and the Borrower) (the
“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to) on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above (with the
consent of the Borrower, not to be unreasonably withheld); provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then, whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as the Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders
and the Borrower) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date, as applicable, (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.06). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article IX
and Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

63



--------------------------------------------------------------------------------

9.07. Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Arranger or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

9.08. No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the arrangers,
bookrunners, syndication agents or documentation agents named on the cover page
of this Agreement shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder and its rights in
respect of indemnities provided for hereunder.

9.09. Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relating to a Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on a Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

 

64



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender, or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

9.10. ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of subsections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

65



--------------------------------------------------------------------------------

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Administrative Agent, any Arranger or any of their
respective Affiliates is a fiduciary with respect to or the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto).

(c) The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide investment advice or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Commitments, this
Agreement and any other Loan Documents, (ii) may recognize a gain if it extended
the Loans or the Commitments for an amount less than the amount being paid for
an interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

ARTICLE X

MISCELLANEOUS

10.01. Amendments, Etc.

Except as provided in Section 3.03(b), no amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or, in the case of any
Loan Document other than this Agreement, the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) (i) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest or fees due
to any Lender without the written consent of such Lender;

 

66



--------------------------------------------------------------------------------

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or any fees payable hereunder or under any other Loan Document without the
written consent of each Lender entitled to receive such payment of principal,
interest or fees; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest at the Default Rate;

(iv) change Section 2.11 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or

(v) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; and

(b) unless also signed by the Administrative Agent, affect the rights or duties
of the Administrative Agent under this Agreement or any other Loan Document;

provided, however, that notwithstanding anything to the contrary herein, (i) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that each Defaulting Lender shall have the right to approve or
disapprove any amendment, waiver or consent hereunder referred to in clause
(a)(i), (a)(ii) or (a)(iii) above if such Defaulting Lender shall be affected by
such amendment, waiver or consent, (ii) each Lender is entitled to vote as such
Lender sees fit on any bankruptcy reorganization plan that affects the Loans,
and each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code of the United States supersedes the unanimous consent provisions
set forth herein and (iii) any provision of this Agreement or any other Loan
Document may be amended by an agreement in writing entered into by the Borrower
and the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days’ prior written notice thereof (together with a copy thereof)
and the Administrative Agent shall not have received, within five Business Days
of the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment. The
Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, sign amendments, waivers or other modifications on behalf of such
Lender. Any amendment, waiver or other modification effected in accordance with
this Section 10.01 shall be binding upon each Person that is at the time thereof
a Lender and each Person that subsequently becomes a Lender.

 

67



--------------------------------------------------------------------------------

10.02. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any Lender, to the address, facsimile number, electronic mail address
or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, such notices shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,

 

68



--------------------------------------------------------------------------------

NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Loan
Party, any Lender or any other Person for losses, claims, damages, liabilities
or expenses of any kind (whether in tort, contract or otherwise) arising out of
a Loan Party’s or the Administrative Agent’s transmission of Borrower Materials
or any other information through the Internet or any other telecommunications,
electronic or other information transmission systems, except to the extent that
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any Loan
Party, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. The Borrower and the Administrative Agent may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time as
required to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain MNPI.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of the
Loan Parties even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of any Loan Party.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

69



--------------------------------------------------------------------------------

10.03. No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided hereunder and under each other Loan
Document are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by Section 3.03(b) or 10.01, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. Without limiting the generality of the
foregoing, the execution and delivery of this Agreement or the making of any
Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Related Party of any of the
foregoing may have had notice or knowledge of such Default at the time.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties shall be vested exclusively in,
and all actions and proceedings at law in connection with such enforcement shall
be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 8.02 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.11), or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relating to any Loan Party under any Debtor
Relief Law; and provided further that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.11, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

10.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) after and during
the continuation of an Event of Default, all out-of-pocket expenses incurred by
the Administrative Agent or any Lender in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 10.04, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans (including, with respect to clause (ii), the reasonable fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender).

 

70



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability relating in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, any
other Loan Party or any of its Subsidiaries, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for
material breach in bad faith of such Indemnitee’s obligations hereunder or under
any other Loan Document, if the Borrower or such other Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction, or (z) arise out of, or in connection with, any
investigation, litigation, proceeding or claim that does not involve an act or
omission by the Borrower or any of its Affiliates and that is brought by an
Indemnitee against any other Indemnitee (other than claims against any
Indemnitee in its capacity, or in fulfilling its role, as an agent, arranger,
bookrunner or other title holder in respect of this Agreement). Without limiting
the provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages or
liabilities arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section 10.04 to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made by the Lenders ratably based on their
Applicable Percentages (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided that such
unreimbursed expense or indemnified loss, claim,

 

71



--------------------------------------------------------------------------------

damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this clause (c) are subject to the
provisions of Section 2.10(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.

(f) Survival. The agreements in this Section 10.04 and the indemnity provisions
of Section 10.02(e) shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05. Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other Person, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, and to the extent permitted by applicable Law, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the NYFRB Rate from time to time in effect. The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

72



--------------------------------------------------------------------------------

10.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with Section 10.06(b), (ii) by way of
participation in accordance with Section 10.06(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.06(d), the Indemnitees and, to the extent
expressly contemplated hereby, the sub-agents of the Administrative Agent and
the Related Parties of any of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment or the Loans or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in clause (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in clause (b)(i)(A) of this Section, the aggregate
amount of the Commitments or the principal outstanding balance of the Loans of
the assigning Lender subject to each such assignment, determined as of the date
the Assignment and Assumption (or an agreement incorporating by reference a form
of Assignment and Assumption posted on the Platform) with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption (or such an agreement), as of the
Trade Date, shall not be less than $10,000,000 unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed and, in the case of the Borrower, to be deemed to have been given
unless the Borrower shall object to the proposed other amount within 10 Business
Days of having received notice thereof).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitment or Loans
assigned;

 

73



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed, and to be deemed to have been given unless the Borrower shall object to
a proposed assignment by written notice to the Administrative Agent within 10
Business Days after having received notice thereof) shall be required unless
(1) an Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Platform), together with a processing and recordation fee in the amount
of $3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of its Affiliates or Subsidiaries, (B) to any Defaulting
Lender or any of its Subsidiaries or any Person that, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B) or (C) to a natural person (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of a natural
person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) fund its full pro rata share of
all Loans. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

74



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.06(c), from and after the effective date specified in each
Assignment and Assumption (or an agreement incorporating by reference a form of
Assignment and Assumption posted on the Platform), the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.07(b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for Tax
purposes), shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and the principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

Upon its receipt of a duly completed Assignment and Assumption (or an agreement
incorporating by reference a form of Assignment and Assumption posted on the
Platform) executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in clause (b) above (if applicable), the written consent of the Administrative
Agent and, if required, the Borrower to such assignment, and any applicable Tax
forms, the Administrative Agent shall (i) accept such Assignment and Assumption
and (ii) promptly record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this clause (c). Each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is not a Person made
ineligible under Section 10.06(b)(v).

 

75



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of its Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification, waiver or
consent of any provision of this Agreement and the other Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver,
modification or consent described in clauses (i) through (v) of Section 10.01(a)
that affects such Participant. Subject to Section 10.06(e), the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05, provided that such Participant agrees to be subject to the provisions
of Sections 3.06 and 10.13 as if it were an assignee under Section 10.06(b).
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.11 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitment, Loan or other obligations under any Loan Document)
to any Person except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

76



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

10.07. Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or by any subpoena or similar legal process (in which case, the
Administrative Agent or such Lender shall use its reasonable efforts, to the
extent permitted by applicable Law, to notify the Borrower prior to such
disclosure so that the Borrower may seek, at the Borrower’s sole expense, a
protective order or other appropriate remedy), (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 10.07, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
Related Parties) to any swap or derivative transaction relating to the Borrower
and its obligations, (g) with the consent of the Borrower, (h) any rating agency
in connection with rating the Borrower or its Subsidiaries and, in the case of
information regarding the closing date, size, type, purpose of and parties to
the credit facilities established hereunder, to market data collectors, such as
league tables, and other service providers to the lending industry, including
the CUSIP Service Bureau, or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 10.07 or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates, other than as a result of a breach of this Section 10.07,
on a nonconfidential basis from a source other than the Borrower or any of its
Subsidiaries.

 

77



--------------------------------------------------------------------------------

For purposes of this Section 10.07, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than (a) any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary and (b) information
pertaining to this Agreement of the type routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include MNPI, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle MNPI
in accordance with applicable Law, including United States federal and state
securities Laws.

10.08. Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender or any such Affiliate to or for the credit or
the account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender and its Affiliates under this
Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09. Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

78



--------------------------------------------------------------------------------

10.10. Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof (but do not supersede any provisions of the commitment letter executed in
connection with the credit facility established hereunder that by the terms of
such commitment letter survive the effectiveness of this Agreement, all of which
provisions shall remain in full force and effect in accordance with the terms of
such commitment letter). Except as provided in Article IV, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11. Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by or
on behalf of the Administrative Agent, any Arranger, any Lender or any of their
respective Affiliates and notwithstanding that the Administrative Agent, any
Arranger, any Lender or any of their respective Affiliates may have had notice
or knowledge of any Default at the time of any Borrowing, and shall continue in
full force and effect as long as any Loan or any other Obligation hereunder
(other than unasserted indemnification, tax gross up, expense reimbursement or
yield protection obligations, in each case, for which no claim has been made)
shall remain unpaid or unsatisfied.

10.12. Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

79



--------------------------------------------------------------------------------

10.13. Replacement of Lenders.

If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) any
Lender delivers a notice of illegality pursuant to Section 3.02 or (iv) any
Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed amendment, waiver or consent with respect to
any Loan Document, the applicable assignee consents to the proposed amendment,
waiver or consent.

The failure of a Lender to execute and deliver an Assignment and Assumption
shall not impair the validity of the removal of such Lender and the mandatory
assignment of such Lender’s Commitment and outstanding Loans pursuant to this
Section 10.13 shall nevertheless be effective without the execution by such
Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

80



--------------------------------------------------------------------------------

10.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION, LITIGATION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY COURT REFERRED TO IN
CLAUSE (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION, LITIGATION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

81



--------------------------------------------------------------------------------

10.15. Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.16. No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the Arrangers are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Lenders and the Arrangers, on the other hand, and the parties hereto have a
business relationship that does not and will not create, by implication or
otherwise, any fiduciary duty to the Borrower or any of its Affiliates on the
part of the Administrative Agent, the Lenders, the Arrangers or their
Affiliates, and no such duty will be deemed to have arisen in connection with
the transactions or communications provided for herein or contemplated hereby,
(B) each Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Lenders and the Arrangers are
and have been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, have not been, are not, and will not be acting
as an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or
any other Person and (B) none of the Administrative Agent, the Lenders or the
Arrangers has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none of
the Administrative Agent, the Lenders or the Arrangers has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law,

 

82



--------------------------------------------------------------------------------

the Borrower agrees that it will not assert any claim against the Administrative
Agent, any Arranger, any Lender or their respective Affiliates based on an
alleged breach of agency or fiduciary duty by the Administrative Agent, any
Arranger, any Lender or any of their respective Affiliates in connection with
this Agreement and the transactions contemplated hereby.

10.17. Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Assumptions, amendments or other modifications,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary,
the Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

10.18. USA PATRIOT ACT NOTICE.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA PATRIOT Act.
Each Loan Party shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act and the Beneficial
Ownership Regulations.

10.19. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in this Agreement or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under this Agreement, to the extent such liability is unsecured, may be subject
to the write-down and conversion powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

83



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity or
a bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.20. Subsidiary Guarantors; Release of Subsidiary Guarantors.

(a) The Borrower may, at any time after the Closing Date, upon prior written
notice to the Administrative Agent, cause any of its wholly-owned Domestic
Subsidiaries or any wholly-owned Foreign Subsidiary that is organized in a
jurisdiction that is reasonably acceptable to the Administrative Agent (it being
acknowledged that (i) Ireland and (ii) Bermuda are acceptable jurisdictions), to
become a Subsidiary Guarantor by causing such Subsidiary to execute and deliver
(and, in the case of the initial execution and delivery of the Subsidiary
Guaranty, by the Borrower executing and delivering) to the Administrative Agent
the Subsidiary Guaranty (or in the case of any Subsidiary that becomes a
Subsidiary Guarantor after the initial execution and delivery of the Subsidiary
Guaranty, causing such Subsidiary to execute and deliver to the Administrative
Agent a joinder thereto in the form specified therein), together with documents
and opinions of the type referred to in clauses (b), (c) and (e) of Article IV
with respect to such Subsidiary, all in form and substance reasonably
satisfactory to the Administrative Agent.

(b) Promptly following the Borrower’s written request to release a Subsidiary
Guarantor, the Administrative Agent shall (and is hereby irrevocably authorized
by each Lender to) execute and deliver to the Borrower, at the Borrower’s
expense, a release of such Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty, so long as (i) no Event of Default has occurred and is
continuing or would result after giving effect to such release and (ii) the
Indebtedness of the Subsidiaries that are not Subsidiary Guarantors shall be
permitted under Section 7.02 immediately after giving effect to such release
(and assuming that all of the Indebtedness of such former Subsidiary Guarantor
outstanding on the date of the effectiveness of such release has been incurred
by such former Subsidiary Guarantor on such date). In connection with any
release pursuant to this paragraph, the Administrative Agent may request that
the Borrower deliver to it a certificate of a Responsible Officer of the
Borrower to the effect that the requirements for such release set forth in this
paragraph have been satisfied, and the Administrative Agent may rely on, and
shall incur no liability for relying upon, any statements made in any such
certificate. Any execution and delivery of documents pursuant to this paragraph
shall be without recourse to or warranty by the Administrative Agent. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the authority of the Administrative Agent to release any
Subsidiary Guarantor form its obligations under the Subsidiary Guaranty pursuant
to this paragraph.

 

84



--------------------------------------------------------------------------------

10.21. Certain Agreement with respect to the Existing Term Credit Agreement.

Each Lender that is a “Lender” under (and as defined in) the Existing Term
Credit Agreement (all of which Lenders constitute the “Required Lenders” under
(and as defined in) the Existing Term Credit Agreement) hereby (a) waives any
requirement under the Existing Term Credit Agreement that advance notice be
given prior to the prepayment of loans thereunder, provided that such notice be
given to the administrative agent under the Existing Term Credit Agreement on or
prior to the Closing Date, and (b) consents to the interest period requested by
the Borrower under the Existing Term Credit Agreement in its loan notice dated
June 24, 2019 (it being understood that interest during such period shall accrue
on the loans outstanding under the Existing Term Credit Agreement by reference
to the Eurodollar Screen Rate (as defined in the Existing Term Credit Agreement)
that would have been applicable had the requested interest period had the
duration of one month).

[remainder of page intentionally left blank]

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ANALOG DEVICES, INC., by   

/s/ Stephanie Sidelko

  Name: Stephanie Sidelko   Title:   Senior Director, Finance and Treasurer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, by   

/s/ Maria Riaz

  Name: MARIA RIAZ   Title:   VICE PRESIDENT

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Lender: BANK OF AMERICA, N.A. by   

/s/ Amanuel Assefa

  Name: Amanuel Assefa   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

MUFG Bank, Ltd.: by   

/s/ Lillian Kim

  Name: Lillian Kim   Title:   Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Lender: Wells Fargo Bank, N.A. by   

/s/ Dhiren Desai

  Name: Dhiren Desai   Title:   Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Lender: PNC BANK, NATIONAL ASSOCIATION by   

/s/ Robert Novak

  Name: Robert Novak   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Lender: Sumitomo Mitsui Banking Corporation by   

/s/ Michael Maguire

  Name: Michael Maguire   Title:   Executive Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Lender: TD Bank, N.A. by   

/s/ Matt Waszmer

  Name: Matt Waszmer   Title:   Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Lender: BARCLAYS BANK PLC by   

/s/ Martin Corrigan

  Name: Martin Corrigan   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Lender: BMO Harris Bank, N.A. by   

/s/ Michael Kus

  Name: Michael Kus   Title:   Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Lender: BNP Paribas by   

/s/ Maria Mulic

  Name: Maria Mulic   Title:   Managing Director

 

For any Lender requiring a second signature line: by   

/s/ Andrew W. Strait

  Name: Andrew W. Strait   Title:   Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

CITIBANK, N.A., by   

/s/ Robert F. Parr

  Name: Robert F. Parr   Title:   Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH

by   

/s/ Judith E. Smith

  Name: Judith E. Smith   Title:   Authorized Signatory by   

/s/ Brady Bingham

  Name: Brady Bingham   Title:   Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

HSBC Bank USA, N.A. by   

/s/ Joanna London

  Name: Joanna London   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Lender: MORGAN STANLEY BANK, N.A. by   

/s/ Michael King

  Name: Michael King   Title:   Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE 1.01

CONSOLIDATED EBITDA ADDBACKS

None.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 159,000,000  

Bank of America, N.A.

   $ 159,000,000  

MUFG Bank, Ltd.

   $ 159,000,000  

Wells Fargo Bank, National Association

   $ 159,000,000  

PNC Bank, National Association

   $ 135,000,000  

Sumitomo Mitsui Banking Corporation

   $ 87,000,000  

TD Bank, N.A.

   $ 87,000,000  

Barclays Bank PLC

   $ 47,000,000  

BMO Harris Bank, N.A.

   $ 47,000,000  

BNP Paribas

   $ 47,000,000  

Citibank, N.A.

   $ 47,000,000  

Credit Suisse AG, Cayman Islands Branch

   $ 47,000,000  

HSBC Bank USA, National Association

   $ 47,000,000  

Morgan Stanley Bank, N.A.

   $ 23,000,000     

 

 

 

TOTAL

   $ 1,250,000,000.00     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.12(d)

PENSION PLANS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.01

LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.02

INDEBTEDNESS

None.



--------------------------------------------------------------------------------

SCHEDULE 10.02

CERTAIN ADDRESSES FOR NOTICES

1. Address for the Borrower:

Analog Devices, Inc.

Three Technology Way

Norwood, MA 02062

Attention: Stephanie Sidelko, Senior Director, Finance Treasurer

2. Address for the Administrative Agent:

JPMorgan Chase Bank, N.A., as Administrative Agent

10 South Dearborn L2

Chicago, IL 60603

Attention: Stephon Chambers

Telephone: 312-954-4036

Facsimile: 844-490-5663

E-mail: jpm.agency.cri@jpmchase.com



--------------------------------------------------------------------------------

EXHIBIT 1.01

[FORM OF]

SUBSIDIARY GUARANTY

SUBSIDIARY GUARANTY dated as of [______ __], 20[__] (this “Guaranty”), among
ANALOG DEVICES, INC., a Massachusetts corporation (the “Borrower”), certain of
its SUBSIDIARIES party hereto (collectively, the “Subsidiary Guarantors”) and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

Reference is made to the Credit Agreement dated as of June 28, 2019 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among the Borrower, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. Pursuant to Section 10.20 of
the Credit Agreement, the Borrower may elect that its wholly-owned Subsidiaries
become Subsidiary Guarantors by execution and delivery of this Agreement. Each
Subsidiary Guarantor is a direct or indirect Subsidiary of the Borrower and
desires to become a Subsidiary Guarantor under this Guaranty in order to obtain
the benefit of the exceptions from certain covenants set forth in the Credit
Agreement that, under the terms of the Credit Agreement, are available to the
Subsidiary Guarantors and as consideration for extensions of credit previously
made under the Credit Agreement remaining outstanding.

Accordingly, the parties hereto hereby agree as follows:

SECTION 1. Definitions; Interpretation.

(a) Terms Defined in Credit Agreement. All capitalized terms used in this
Guaranty (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

(b) Certain Defined Terms. As used in this Guaranty (including in the recitals
hereof), the following terms shall have the following meanings:

“Administrative Agent” has the meaning specified in the recitals to this
Guaranty.

“Agreement Currency” has the meaning set forth in Section 22.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended.

“Claiming Party” has the meaning set forth in Section 6(b).

“Contributing Party” has the meaning set forth in Section 6(b).

“Credit Agreement” has the meaning specified in the recitals to this Guaranty.



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning set forth in Section 2.

“Guaranteed Parties” means (a) the Administrative Agent, (b) each Lender,
(c) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document and (d) their respective successors, endorsees,
transferees and assigns.

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors, in either case undertaken under
Debtor Relief Laws.

“Judgment Currency” has the meaning set forth in Section 22.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under the Credit Agreement or
the Loan Documents, taken as a whole, or the ability of the Borrower to perform
its obligations under the Credit Agreement or the Loan Documents, taken as a
whole; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of the Credit Agreement or the
Loan Documents, taken as a whole.

(c) Interpretation. The rules of interpretation set forth in Sections 1.02 and
1.03 of the Credit Agreement shall be applicable to this Guaranty and are
incorporated herein by this reference.

SECTION 2. Guaranty. Each Subsidiary Guarantor hereby, severally and jointly
with the other Subsidiary Guarantors, absolutely, unconditionally and
irrevocably guarantees for the benefit of the Guaranteed Parties the full and
prompt payment when due (whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise) of (a) the due and punctual
payment by the Borrower of the principal of and interest (including interest
accruing, at the rate specified in the Credit Agreement, during the pendency of
any proceeding under any Debtor Relief Laws, regardless of whether allowed or
allowable in such proceeding) on all Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (b) the due and punctual payment or performance by the Borrower
and the other Loan Parties of all other obligations of the Loan Parties under
the Credit Agreement or any other Loan Document, including fees, costs, expenses
and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations accruing, at the rate specified in the
Credit Agreement or any other Loan Document, incurred during the pendency of any
proceeding under any Debtor Relief Laws, regardless of whether allowed or
allowable in such proceeding) (collectively, the “Guaranteed Obligations”).

 

2



--------------------------------------------------------------------------------

SECTION 3. Liability of Subsidiary Guarantors. The liability of each Subsidiary
Guarantor under this Guaranty shall be irrevocable, absolute, independent and
unconditional, and shall not be affected by any circumstance which might
constitute a discharge of a surety or guarantor, other than the indefeasible
payment and performance in full of all Guaranteed Obligations and except as set
forth in Section 24. In furtherance of the foregoing and without limiting the
generality thereof, each Subsidiary Guarantor agrees as follows:

(a) such Subsidiary Guarantor’s liability hereunder shall be the immediate,
direct and primary obligation of such Subsidiary Guarantor and shall not be
contingent upon any Guaranteed Party’s exercise or enforcement of any remedy it
may have against the Borrower or any other Person;

(b) this Guaranty is a guarantee of payment when due and not merely of
collectibility;

(c) [Reserved];

(d) such Subsidiary Guarantor’s payment of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge such
Subsidiary Guarantor’s liability for any portion of the Guaranteed Obligations
remaining unsatisfied; and

(e) such Subsidiary Guarantor’s liability with respect to the Guaranteed
Obligations shall remain in full force and effect without regard to, and shall
not be impaired or affected by, nor shall such Subsidiary Guarantor be
exonerated or discharged by, any of the following events:

(i) any Insolvency Proceeding with respect to the Borrower, such Subsidiary
Guarantor, any other Loan Party or any other Person;

(ii) any limitation, discharge or cessation of the liability of the Borrower,
any other Loan Party or any other Person for any Guaranteed Obligations due to
any statute, regulation or rule of law, or any invalidity or unenforceability in
whole or in part of any of the Guaranteed Obligations or the Loan Documents;

(iii) any merger, acquisition, consolidation or change in structure of the
Borrower, any other Loan Party or Person, or any sale, lease, transfer or other
disposition of any or all of the assets or shares of the Borrower, any other
Loan Party or other Person (in each case, except as otherwise provided in
Section 24);

(iv) any assignment or other transfer, in whole or in part, of any Guaranteed
Party’s interests in and rights under this Guaranty or the other Loan Documents,
including any Guaranteed Party’s right to receive payment of the Guaranteed
Obligations;

(v) any claim, defense, counterclaim or setoff, other than that of prior
performance, that the Borrower, any other Loan Party or other Person may have or
assert, including any defense of incapacity or lack of corporate or other
authority to execute any of the Loan Documents;

(vi) any Guaranteed Party’s amendment, modification, renewal, extension,
cancellation or surrender of any Loan Document or any Guaranteed Obligations;

 

3



--------------------------------------------------------------------------------

(vii) any Guaranteed Party’s compromise, release, settlement or waiver with or
of the Borrower, any other Loan Party or any other Person;

(viii) any Guaranteed Party’s vote, claim, distribution, election, acceptance,
action or inaction in any Insolvency Proceeding related to the Guaranteed
Obligations; and

(ix) any other guaranty, whether by such Subsidiary Guarantor or any other
Subsidiary Guarantor or other Person, of all or any part of the Guaranteed
Obligations or any other indebtedness, obligations or liabilities of the
Borrower to any Guaranteed Party.

SECTION 4. Consents of Subsidiary Guarantors. Each Subsidiary Guarantor hereby
unconditionally consents and agrees that, without notice to or further assent
from such Subsidiary Guarantor:

(a) the principal amount of the Guaranteed Obligations may be increased or
decreased and additional Guaranteed Obligations of the Loan Parties under the
Loan Documents may be incurred, by one or more amendments, modifications,
renewals or extensions of any Loan Document or otherwise;

(b) the time, manner, place or terms of any payment under any Loan Document may
be extended or changed, including by an increase or decrease in the interest
rate on any Guaranteed Obligation or any fee or other amount payable under such
Loan Document, by an amendment, modification or renewal of any Loan Document or
otherwise;

(c) the time for the Borrower’s (or any other Person’s) performance of or
compliance with any term, covenant or agreement on its part to be performed or
observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as the
Guaranteed Parties may deem proper;

(d) any Guaranteed Party may discharge or release, in whole or in part, any
other Subsidiary Guarantor or any other Person liable for the payment and
performance of all or any part of the Guaranteed Obligations, and may permit or
consent to any such action or any result of such action, and no Guaranteed Party
be liable to such Subsidiary Guarantor for any failure to collect or enforce
payment or performance of the Guaranteed Obligations from any Person;

(e) the Guaranteed Parties may request and accept other guaranties of the
Guaranteed Obligations and any other indebtedness, obligations or liabilities of
the Borrower to any Guaranteed Party and may, from time to time, in whole or in
part, surrender, release, subordinate, modify, waive, rescind, compromise or
extend any such guaranty and may permit or consent to any such action or the
result of any such action; and

(f) the Guaranteed Parties may exercise, or waive or otherwise refrain from
exercising, any other right, remedy, power or privilege (including the right to
accelerate the maturity of any Loan and any power of sale) granted by any Loan
Document or other security document or agreement, or otherwise available to any
Guaranteed Party, with respect to the Guaranteed Obligations, even if the
exercise of such right, remedy, power or privilege affects or eliminates any
right of subrogation or any other right of such Subsidiary Guarantor against the
Borrower, any other Loan Party or any other Person;

 

4



--------------------------------------------------------------------------------

all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.

SECTION 5. Subsidiary Guarantor Waivers.

(a) Certain Waivers. Each Subsidiary Guarantor waives and agrees not to assert:

(i) any right to require any Guaranteed Party to marshal assets in favor of the
Borrower, any other Loan Party or any other Person, or comply with any other
provisions of § 9-611 of the New York Uniform Commercial Code (or any equivalent
provision of any other applicable law) or to pursue any other right, remedy,
power or privilege of any Guaranteed Party whatsoever;

(ii) the defense of the statute of limitations in any action hereunder or for
the collection or performance of the Guaranteed Obligations;

(iii) any defense arising by reason of any lack of corporate or other authority
or any other defense of the Borrower, any other Loan Party or any other Person;

(iv) any defense based upon any Guaranteed Party’s errors or omissions in the
administration of the Guaranteed Obligations;

(v) any rights to setoffs and counterclaims;

(vi) any defense based upon an election of remedies (including, if available, an
election to proceed by nonjudicial foreclosure) which destroys or impairs the
subrogation rights of such Subsidiary Guarantor or the right of such Subsidiary
Guarantor to proceed against the Borrower or any other obligor of the Guaranteed
Obligations for reimbursement; and

(vii) without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law limiting the liability of or exonerating guarantors or
sureties, or which may conflict with the terms of this Guaranty, other than the
defense of payment and performance in full.

(b) Additional Waivers.

(i) Each Subsidiary Guarantor waives any and all notice of the acceptance of
this Guaranty, and any and all notice of the creation, renewal, modification,
extension or accrual of the Guaranteed Obligations, or the reliance by the
Guaranteed Parties upon this Guaranty, or the exercise of any right, power or
privilege hereunder. The Guaranteed Obligations shall conclusively be deemed to
have been created, contracted, incurred and permitted to exist in reliance upon
this Guaranty. Each Subsidiary Guarantor waives promptness, diligence,
presentment, protest, demand for payment, notice of default, dishonor or
nonpayment and all other notices to or upon the Borrower, any other Loan Party
or other Person with respect to the Guaranteed Obligations.

 

5



--------------------------------------------------------------------------------

(ii) Until the Guaranteed Obligations (other than unasserted indemnification,
tax gross up, expense reimbursement or yield protection obligations, in each
case, for which no claim has been made) have been paid and performed in full and
the Commitments have terminated, each Subsidiary Guarantor waives (A) any
defenses such Subsidiary Guarantor may have to this Guaranty by reason of an
election of remedies by the Guaranteed Parties, (B) any rights or defenses such
Subsidiary Guarantor may have by reason of protection afforded to the Borrower
or any other Loan Party pursuant to the anti-deficiency or other laws of the
State of New York or other applicable law (to the extent waivable under such
applicable law) limiting or discharging the Borrower’s or such other Loan
Party’s indebtedness, (C) any defenses arising by reason of any disability or
other defense of the Borrower or any other Loan Party, or the cessation from any
cause whatsoever (including any act or omission of any Guaranteed Party) of the
liability of the Borrower, (D) any defenses based on any claim that such
Subsidiary Guarantor’s obligations exceed or are more burdensome than those of
the Borrower, (E) any right to compel any Guaranteed Party to proceed against or
exhaust any security for the Guaranteed Obligations (or to proceed against such
security in a particular order) or to pursue any other remedy in such Guaranteed
Party’s power whatsoever, and (F) any benefit of and any right to participate in
any security now or hereafter held by the Guaranteed Parties.

(iii) Each Subsidiary Guarantor warrants and agrees that each of the waivers set
forth herein is made with full knowledge of its significance and consequences
and that if any such waivers are determined to be contrary to any applicable law
or public policy, such waivers shall be effective only to the maximum extent
permitted by applicable law.

(c) Independent Obligations. The obligations of each Subsidiary Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of and separate from the obligations of any other Subsidiary
Guarantor, the Borrower and any other Person and upon the occurrence and during
the continuance of any Event of Default, a separate action or actions may be
brought against each Subsidiary Guarantor, whether or not the Borrower, any
other Subsidiary Guarantor or any other Person is joined therein or a separate
action or actions are brought against the Borrower, any other Subsidiary
Guarantor or any other Person.

(d) Financial Condition of Borrower. No Subsidiary Guarantor shall have any
right to require any Guaranteed Party to obtain or disclose any information with
respect to (i) the financial condition or character of the Borrower or the
ability of the Borrower to pay and perform the Guaranteed Obligations, (ii) the
Guaranteed Obligations, (iii) the existence or nonexistence of any other
guarantees of all or any part of the Guaranteed Obligations, (iv) any action or
inaction on the part of any Guaranteed Party or any other Person or (v) any
other matter, fact or occurrence whatsoever.

 

6



--------------------------------------------------------------------------------

SECTION 6. Indemnity, Subrogation, Contribution and Subordination.

(a) Indemnity. In addition to all such rights of indemnity and subrogation as
the Subsidiary Guarantors may have under applicable law in respect of any
payment hereunder, the Borrower agrees that, subject to Section 6(c), in the
event a payment in respect of any Guaranteed Obligation shall be made by any
Subsidiary Guarantor under this Guaranty, the Borrower shall indemnify such
Subsidiary Guarantor for the full amount of such payment and such Subsidiary
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment.

(b) Contribution. Each Subsidiary Guarantor (a “Contributing Party”) agrees
that, subject to Section 6(c), in the event a payment shall be made by any other
Subsidiary Guarantor hereunder in respect of any Guaranteed Obligations and such
other Subsidiary Guarantor (the “Claiming Party”) shall not have been fully
indemnified by the Borrower as provided in Section 6(a), each Contributing Party
shall indemnify such Claiming Party in an amount equal to the amount of such
payment, in each case multiplied by a fraction of which the numerator shall be
the net worth of the Contributing Party on the date hereof and the denominator
shall be the aggregate net worth of all the Subsidiary Guarantors on the date
hereof (or, in the case of any Subsidiary Guarantor becoming a party hereto
pursuant to Section 23, the date of the Joinder hereto executed and delivered by
such Subsidiary Guarantor). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 6(b) shall (subject to Section 6(c)) be
subrogated to the rights of such Claiming Party under Section 6(a) to the extent
of such payment.

(c) Subordination. Until the Guaranteed Obligations (other than unasserted
indemnification, tax gross up, expense reimbursement or yield protection
obligations, in each case, for which no claim has been made) shall have been
paid and performed in full and the Commitments shall have terminated, no
Subsidiary Guarantor shall directly or indirectly exercise (i) any rights that
it may acquire by way of subrogation under this Guaranty, by any payment
hereunder or otherwise, (ii) any rights of contribution, indemnification,
reimbursement or similar suretyship claims arising out of this Guaranty, or
(iii) any other right which it might otherwise have or acquire (in any way
whatsoever) which could entitle it at any time to share or participate in any
right, remedy or security of any Guaranteed Party as against the Borrower or any
other Loan Party, whether in connection with this Guaranty, any of the other
Loan Documents or otherwise. If any amount shall be paid to any Subsidiary
Guarantor on account of the foregoing rights at any time prior to all the
Guaranteed Obligations (other than unasserted indemnification, tax gross up,
expense reimbursement or yield protection obligations, in each case, for which
no claim has been made) having been paid in full and the Commitments
terminating, such amount shall be held in trust for the benefit of the
Guaranteed Parties and shall forthwith be paid to the Administrative Agent to be
credited and applied to the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents. Upon the
indefeasible payment and performance in full of the Guaranteed Obligations
(other than unasserted indemnification, tax gross up, expense reimbursement or
yield protection obligations, in each case, for which no claim has been made)
and the termination of all Commitments, each Subsidiary Guarantor shall be
subrogated to the rights of the Guaranteed Parties against the Borrower to the
extent otherwise permitted by law; provided that such subrogation shall not
(A) constitute a representation or warranty, express or implied, by any
Guaranteed Party as to the enforceability or collectibility of any obligations
of the Borrower under the Loan Documents or as to the perfection, priority or
enforceability of any lien or security interest contained in or relating to any
Loan Document, (B) grant to such Subsidiary Guarantor any right of recourse
against any Guaranteed Party in

 

7



--------------------------------------------------------------------------------

respect thereof, (C) give rise to any duty on the part of any Guaranteed Party
to cooperate with such Subsidiary Guarantor in the protection, preservation or
enforcement of any rights such Subsidiary Guarantor may have against the
Borrower or any other Loan Party, (D) impair any Guaranteed Party’s unfettered
discretion to settle or otherwise compromise any claims such Guaranteed Party
may have against the Borrower or otherwise impair or affect any of the waivers
or consents contained herein or (E) restrict any Guaranteed Party from enforcing
or forbearing from enforcing any of its rights or remedies against the Borrower;
provided further that each Subsidiary Guarantor shall, upon demand, indemnify
each Guaranteed Party against any and all costs and expenses arising directly or
indirectly in connection with such right of subrogation.

SECTION 7. Continuing Guaranty; Survival; Reinstatement.

(a) This Guaranty is a continuing guarantee relating to the Guaranteed
Obligations, including any Guaranteed Obligations which may exist continuously
or which may arise from time to time in connection with successive transactions
consummated under the Credit Agreement and the other Loan Documents, and each
Subsidiary Guarantor expressly acknowledges that this Guaranty shall remain in
full force and effect notwithstanding that there may be periods during which no
Guaranteed Obligations exist. This Guaranty shall, subject to Section 24,
continue in effect and be binding upon each Subsidiary Guarantor until
termination of the Commitments and payment and performance in full of the
Guaranteed Obligations (other than unasserted indemnification, tax gross up,
expense reimbursement or yield protection obligations, in each case, for which
no claim has been made). The provisions of Sections 7(b), 8, 12 and 22 shall
survive and remain in full force and effect regardless of the termination of
this Guaranty or any provision hereof or the payment in full of the Guaranteed
Obligations or the termination of the Commitments, except as to any Subsidiary
Guarantor that has been released from its Guaranty pursuant to Section 10.20(b)
of the Credit Agreement.

(b) This Guaranty shall continue to be effective or shall be reinstated and
revived, as the case may be, if, for any reason, any payment of the Guaranteed
Obligations by or on behalf of the Borrower or any other Loan Party shall be
rescinded, invalidated, declared to be fraudulent or preferential, set aside,
voided or otherwise required to be repaid to the Borrower or any other Loan
Party, its estate, trustee, receiver or any other Person (including under the
Bankruptcy Code or other state or federal law), or must otherwise be restored by
the Administrative Agent or any other Guaranteed Party, whether as a result of
Insolvency Proceedings or otherwise. To the extent any payment is so rescinded,
set aside, voided or otherwise repaid or restored, the Guaranteed Obligations
shall be revived in full force and effect without reduction or discharge for
such payment, except as to any Subsidiary Guarantor that has been released from
its Guaranty pursuant to Section 10.20(b) of the Credit Agreement.

SECTION 8. Payments.

(a) Each Subsidiary Guarantor hereby agrees, in furtherance of the foregoing
provisions of this Guaranty and not in limitation of any other right which any
Guaranteed Party or any other Person may have against such Subsidiary Guarantor
by virtue hereof, upon the failure of the Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under

 

8



--------------------------------------------------------------------------------

§ 362(a) of the Bankruptcy Code or comparable provision of other applicable
Debtor Relief Law), such Subsidiary Guarantor shall forthwith pay, or cause to
be paid, in cash, to the Administrative Agent an amount equal to the amount of
the Guaranteed Obligations then due as aforesaid (including interest which, but
for the filing of a petition in any Insolvency Proceeding with respect to the
Borrower, would have accrued, at the rate of interest provided in the Credit
Agreement or any other Loan Document, on such Guaranteed Obligations, whether or
not a claim is allowed against the Borrower for such interest in any such
Insolvency Proceeding). Each Subsidiary Guarantor shall make each payment
hereunder, unconditionally in full without setoff, counterclaim or other
defense, on the day when due in the currency in which such Guaranteed
Obligations are denominated in immediately available funds, to the
Administrative Agent at such office of the Administrative Agent and to such
account as is specified in the Credit Agreement.

(b) Each Subsidiary Guarantor hereby acknowledges the provisions of Section 3.01
of the Credit Agreement and agrees to be bound by such provisions (as the same
may be in effect from time to time) applicable to such Subsidiary Guarantor or
all Subsidiary Guarantors with the same force and effect, and to the same
extent, as if such Subsidiary Guarantor were a party to the Credit Agreement.

SECTION 9. Representations and Warranties. The Borrower and each Subsidiary
Guarantor hereby represents and warrants to the Administrative Agent and the
Lenders that:

(a) Existence, Qualification and Power. Such Loan Party (i) is duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
formation, (ii) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (A) own or
lease its assets and carry on its business in which it is currently engaged and
(B) execute, deliver and perform its obligations under this Guaranty and the
other Loan Documents to which it is a party, and (iii) is duly qualified and is
licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except (other
than in the case of clause (ii)(B)), to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect.

(b) Authorization; No Contravention. The execution, delivery and performance by
such Loan Party of this Guaranty and each other Loan Document to which it is a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of the Organization Documents of such Loan Party; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (i) any material Contractual Obligation to which
such Loan Party is a party or affecting such Loan Party or the properties of
such Loan Party or any of its Subsidiaries or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such Loan
Party or any of its Subsidiaries or their properties are subject; or (c) violate
any Law, except, in each case referred to in clause (b) or (c), to the extent
that such matters, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(c) Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization or other action by, or notice to, or filing with, any Governmental
Authority or any other Person is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, such Loan Party
of this Guaranty or any other Loan Document to which it is a party.

(d) Binding Effect. This Guaranty has been, and each other Loan Document to
which it is a party, when delivered hereunder, will have been, duly executed and
delivered by such Loan Party. This Guaranty constitutes, and each other Loan
Document to which it is a party when so delivered will constitute, a valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

(e) Investment Company Act. Such Loan Party is not required to be registered as
an “investment company” under the Investment Company Act of 1940.

(f) Consideration. In the case of any Subsidiary Guarantor, such Subsidiary
Guarantor has received at least “reasonably equivalent value” (as such phrase is
used in § 548 of the Bankruptcy Code), and at least “fair consideration” (as
such term is used in § 272 of the New York Uniform Fraudulent Conveyance Act)
and more than sufficient consideration to support its obligations hereunder in
respect of the Guaranteed Obligations.

SECTION 10. Notices. Unless otherwise expressly provided herein, all notices and
other communications with a Subsidiary Guarantor provided for hereunder shall be
delivered to such Subsidiary Guarantor’s attention at the address of the
Borrower as set forth in Section 10.02 of the Credit Agreement and the terms of
Section 10.02 of the Credit Agreement with respect to notices are incorporated
herein by reference, mutatis mutandis, with each reference to the “Borrower”
therein (whether express or by reference to a “party” thereto) being a reference
to each Subsidiary Guarantor, and the parties hereto agree to such terms.

SECTION 11. No Waiver; Cumulative Remedies. No failure by any Guaranteed Party
to exercise, and no delay by any Guaranteed Party in exercising, any right,
remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges provided hereunder and under the
other Loan Documents are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by law.

SECTION 12. Costs and Expenses; Damages Waiver.

(a) Costs and Expenses. Each Subsidiary Guarantor, severally and jointly with
the other Subsidiary Guarantors, shall: (i) pay or reimburse the Administrative
Agent and its Affiliates for all reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Guaranty and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof or

 

10



--------------------------------------------------------------------------------

thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all reasonable costs and expenses of
counsel for the Administrative Agent; and (ii) pay or reimburse the
Administrative Agent and each other Guaranteed Party for all out-of-pocket costs
and expenses incurred in connection with the enforcement, attempted enforcement,
or preservation of any rights or remedies under this Guaranty or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Guaranteed Obligations and during any legal
proceeding, including any proceeding under any Debtor Relief Law), including all
costs and expenses of counsel for the Administrative Agent. The foregoing costs
and expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by any Guaranteed Party.

(b) Interest. Any amounts payable by any Subsidiary Guarantor under this
Section 12 or otherwise under this Guaranty if not paid when due shall bear
interest from such due date until paid in full, at a fluctuating interest rate
per annum at all times equal to the Default Rate applicable to Base Rate Loans
to the fullest extent permitted by applicable law. Any such interest shall be
due and payable upon demand in accordance with the Credit Agreement and shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed.

(c) Payment. All amounts due under this Section 12 shall be payable after demand
therefor in accordance with Section 10.04(e) of the Credit Agreement, mutatis
mutandis.

(d) Waiver of Consequential Damages, Etc. Each Subsidiary Guarantor hereby
acknowledges the provisions of Section 10.04(d) of the Credit Agreement and
agrees to be bound by such provisions (as the same may be in effect from time to
time) with the same force and effect, and to the same extent, as if such
Subsidiary Guarantor were a party to the Credit Agreement.

SECTION 13. Right of Setoff. In addition to any rights and remedies of the
Lenders provided by law, upon the occurrence and during the continuance of any
Event of Default, each Lender and each of its Affiliates is authorized at any
time and from time to time, without prior notice to the applicable Subsidiary
Guarantor, any such notice being waived by such Subsidiary Guarantor to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender or such Affiliate to or
for the credit or the account of such Subsidiary Guarantor against any and all
Guaranteed Obligations owing to such Lender, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Guaranty or any other Loan Document and although
such Guaranteed Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each of
the Lenders agrees (by its acceptance hereof) promptly to notify such Subsidiary
Guarantor and the Administrative Agent after any such setoff and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender and its Affiliates under this Section 13 are in addition to other rights
and remedies (including other rights of setoff) that such Lender or its
Affiliates may have.

 

11



--------------------------------------------------------------------------------

SECTION 14. Marshalling; Payments Set Aside. Neither the Administrative Agent
nor any other Guaranteed Party shall be under any obligation to marshal any
assets in favor of any Subsidiary Guarantor or any other Person or against or in
payment of any or all of the Guaranteed Obligations. To the extent that any
Subsidiary Guarantor makes a payment to any Guaranteed Party, or any Guaranteed
Party exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any Guaranteed Party in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any Insolvency
Proceeding or otherwise, then to the extent of such recovery the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred.

SECTION 15. Benefits of Guaranty. This Guaranty is entered into for the sole
protection and benefit of the Administrative Agent and each other Guaranteed
Party, and no other Person shall be a direct or indirect beneficiary of, or
shall have any direct or indirect cause of action or claim in connection with,
this Guaranty. The Guaranteed Parties, by their acceptance of this Guaranty,
shall not have any obligations under this Guaranty to any Person other than the
Subsidiary Guarantors, and such obligations shall be limited to those expressly
stated herein.

SECTION 16. Binding Effect; Assignment.

(a) Binding Effect. This Guaranty shall be binding upon the parties hereto and
their respective successors and assigns, and shall inure to the benefit of and
be enforceable by the Administrative Agent and, subject to the second paragraph
of Section 10.03 of the Credit Agreement, each other Guaranteed Party.

(b) Assignment. Neither the Borrower nor any Subsidiary Guarantor shall have the
right to assign or transfer its rights and obligations hereunder (and any such
attempted assignment or transfer shall be null and void), except, in the case of
any Subsidiary Guarantor, any assignment or transfer arising as a matter of law
as a result of any merger, consolidation or amalgamation involving such
Subsidiary Guarantor that is permitted under the Credit Agreement. Each Lender
may, without notice to or consent by any Subsidiary Guarantor, sell, assign,
transfer or grant participations in all or any portion of such Lender’s rights
and obligations hereunder and under the other Loan Documents in connection with
any sale, assignment, transfer or grant of a participation by such Lender in
accordance with Section 10.06 of the Credit Agreement of or in its rights and
obligations thereunder and under the other Loan Documents. In the event of any
grant of a participation, the participant (i) shall be deemed to have a right of
setoff under Section 13 hereof in respect of its participation to the same
extent as if it were such “Guaranteed Party” and (B) shall also be entitled to
the benefits of Section 12 hereof.

SECTION 17. Governing Law and Jurisdiction.

(a) GOVERNING LAW. THIS GUARANTY AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

12



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. EACH SUBSIDIARY GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY OTHER GUARANTEED PARTY OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER GUARANTEED PARTY
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION, LITIGATION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 17(b). EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION,
LITIGATION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

 

13



--------------------------------------------------------------------------------

(a) Each Subsidiary Guarantor hereby irrevocably designates, appoints and
empowers the Borrower, and the Borrower hereby accepts such appointment, as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents that may be served in any suit, action or
proceeding arising out of or relating to this Guaranty or any other Loan
Document. Such service may be made by mailing or delivering a copy of such
process to any Subsidiary Guarantor in care of the Borrower at the Borrower’s
address used for purposes of giving notices under Section 10.02 of the Credit
Agreement, and each Subsidiary Guarantor hereby irrevocably authorizes and
directs the Borrower to accept such service on its behalf.

(e) In the event any Subsidiary Guarantor or any of its assets has or hereafter
acquires, in any jurisdiction in which judicial proceedings may at any time be
commenced with respect to this Guaranty or any other Loan Document, any immunity
from jurisdiction, legal proceedings, attachment (whether before or after
judgment), execution, judgment or setoff, such Subsidiary Guarantor hereby
irrevocably agrees not to claim and hereby irrevocably and unconditionally
waives such immunity.

SECTION 18. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER GUARANTOR DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 18.

SECTION 19. Entire Agreement; Amendments and Waivers.

(a) This Guaranty, together with the other Loan Documents, embodies the entire,
final agreement of the parties hereto with respect to the matters set forth
herein and supersedes all prior or contemporaneous agreements and understandings
of the parties hereto, verbal or written, relating to the subject matter hereof.
This Guaranty and the other Loan Documents may not be contradicted by evidence
of prior, contemporaneous, or subsequent oral agreements of the parties. There
are no unwritten oral agreements among the parties. No waiver of any rights of
the Guaranteed Parties under any provision of this Guaranty or consent to any
departure by any Loan Party therefrom shall be effective unless the same shall
be permitted by Section 19(b), and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

14



--------------------------------------------------------------------------------

(b) Except as provided in Sections 23 and 24, neither this Guaranty nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party with respect to which such waiver, amendment or modification is
to apply, subject to any consent required in accordance with Section 10.01 of
the Credit Agreement. This Guaranty shall be construed as a separate agreement
with respect to each Loan Party and may be amended, modified, supplemented,
waived or released with respect to any Loan Party without the approval of any
other Loan Party and without affecting the obligations of any other Loan Party
hereunder.

SECTION 20. Severability. If any provision of this Guaranty is held to be
illegal, invalid or unenforceable as to any or all of the Loan Parties, (a) the
legality, validity and enforceability of the remaining provisions of this
Guaranty as to such affected Loan Parties shall not be affected or impaired
thereby, (b) the legality, validity and enforceability of such provisions and
any other provisions as to any other Loan Parties shall not be affected or
impaired thereby, and (c) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 21. Counterparts; Effectiveness. This Guaranty may be executed in one or
more counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which together shall
constitute a single contract. Subject to Section 24, this Guaranty shall become
effective as to any Loan Party when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received a
counterpart hereof that bears the signature of such Loan Party hereto. Delivery
of an executed counterpart of a signature page of this Guaranty by facsimile or
other electronic imaging means (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Guaranty.

SECTION 22. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Loan Party in respect of any
such sum due from it to any Guaranteed Party hereunder shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of the
Credit Agreement (the “Agreement Currency”), be discharged only to the extent
that on the Business Day immediately following receipt by the Administrative
Agent of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from any Loan Party in the Agreement Currency, such Loan
Party agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or Person to
whom such obligation was owing in such currency, the Administrative Agent or the
Person to whom such obligation was owing (by its acceptance hereof) agrees to
return the amount of any excess to such Loan Party (or to any other Person who
may be entitled thereto under applicable law).

 

15



--------------------------------------------------------------------------------

SECTION 23. Additional Subsidiary Guarantors. Pursuant to the Credit Agreement,
certain Subsidiaries not a party hereto on the date hereof may become party to
this Guaranty. Upon the execution and delivery by the Administrative Agent and
any such Subsidiary of a Subsidiary Guaranty Joinder substantially in the form
of Annex I hereto, such Subsidiary shall become a Subsidiary Guarantor hereunder
with the same force and effect as if originally named as such herein. The
execution and delivery of any Subsidiary Guaranty Joinder shall not require the
consent of any other Loan Party hereunder. The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any additional Subsidiary as a party to this Guaranty.

SECTION 24. Release and Termination.

(a) Subject to Section 7(b), this Guaranty and the Guarantees made herein shall
automatically terminate and be released when all the Guaranteed Obligations
(other than unasserted indemnification, tax gross up, expense reimbursement or
yield protection obligations, in each case, for which no claim has been made)
have been paid and performed in full and the Commitments have terminated. In
connection with any termination or release pursuant to this paragraph, promptly
following the Borrower’s written request, the Administrative Agent shall execute
and deliver to the Borrower, at the Borrower’s expense, all documents that the
Borrower shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this paragraph shall be without
recourse to or warranty by the Administrative Agent.

(b) Section 10.20(b) of the Credit Agreement is hereby incorporated by reference
herein as if set forth in full force herein, mutatis mutandis. The Guarantees
made herein by the Subsidiary Guarantors shall be released at the time or times
and in the manner set forth in Section 10.20(b) of the Credit Agreement.

[Remainder of page intentionally left blank]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Guaranty, as of
the date first above written.

 

ANALOG DEVICES, INC., By       Name:   Title: [SUBSIDIARY GUARANTOR], By      
Name:   Title: [SUBSIDIARY GUARANTOR], By       Name:   Title:

[Signature Page to Subsidiary Guaranty]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as the Administrative Agent, By       Name:   Title:

[Signature Page to Subsidiary Guaranty]



--------------------------------------------------------------------------------

ANNEX I

[FORM OF]

SUBSIDIARY GUARANTY JOINDER

SUBSIDIARY GUARANTY JOINDER dated as of __________, 20__ (this “Joinder”),
between _____________________, a _________ [corporation/limited liability
Borrower/partnership] (the “Joining Party”), and JPMORGAN CHASE BANK, N.A., as
administrative agent.

Reference is made to (a) the Credit Agreement dated as of June 28, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Analog Devices, Inc., a
Massachusetts corporation (the “Borrower”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), and (b) the Subsidiary Guaranty dated as of __________,
20 __ (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Subsidiary Guaranty”), among the Borrower,
certain of its Subsidiaries party thereto and the Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Subsidiary Guaranty.

Section 23 of the Subsidiary Guaranty provides that additional Subsidiaries of
the Borrower may become Subsidiary Guarantors under the Subsidiary Guaranty by
execution and delivery of an instrument in the form of this Joinder. The Joining
Party is a direct or indirect Subsidiary of the Borrower and desires to become a
Subsidiary Guarantor under the Subsidiary Guaranty in order to obtain the
benefit of the exceptions from certain covenants set forth in the Credit
Agreement that, under the terms of the Credit Agreement, are available to the
Subsidiary Guarantors and as consideration for extensions of credit previously
made under the Credit Agreement remaining outstanding.

Accordingly, the parties hereto agree as follows:

SECTION 1. By this Joinder, the Joining Party becomes a Subsidiary Guarantor for
all purposes under the Subsidiary Guaranty, pursuant to Section 23 thereof.

SECTION 2. The Joining Party agrees that, upon its execution hereof, it will
become a Subsidiary Guarantor under the Subsidiary Guaranty with respect to all
Guaranteed Obligations, and will be bound by all terms, conditions and
obligations applicable to a Subsidiary Guarantor under the Subsidiary Guaranty.
Without limitation of the foregoing, and in furtherance thereof, the Joining
Party hereby, severally and jointly with the other Subsidiary Guarantors,
absolutely, unconditionally and irrevocably guarantees for the benefit of the
Guaranteed Parties the full and prompt payment when due (whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of all (and not merely a lesser or proportional part of the)
Guaranteed Obligations (on the same basis as the other Subsidiary Guarantors
under the Subsidiary Guaranty).



--------------------------------------------------------------------------------

SECTION 3. The Joining Party represents and warrants to the Administrative Agent
and the Lenders that (a) the execution and delivery by the Joining Party of this
Joinder, and the performance by the Joining Party of this Joinder and the
Subsidiary Guaranty, have been duly authorized by all necessary corporate or
other organizational action, (b) this Joinder has been duly executed and
delivered by the Joining Party, (c) each of this Joinder and the Subsidiary
Guaranty constitutes a valid and binding obligation of the Joining Party,
enforceable against the Joining Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and (d) all
representations and warranties set forth in the Subsidiary Guaranty as to the
Joining Party are true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case, on and as of the date of this Joinder.

SECTION 4. This Joinder shall be binding upon the parties hereto and their
respective successors and assigns, and shall inure to the benefit of and be
enforceable by the Administrative Agent and, subject to the second paragraph of
Section 10.03 of the Credit Agreement, each other Guaranteed Party. The Joining
Party shall not have any right to assign or transfer its rights and obligations
hereunder (and any such attempted assignment or transfer shall be null and
void), except any assignment or transfer arising as a matter of law as a result
of any merger, consolidation or amalgamation involving the Joining Party that is
permitted under the Credit Agreement.

SECTION 5. THIS JOINDER AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS JOINDER AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6. This Joinder may be executed in one or more counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Joinder by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Joinder. Neither this Joinder nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Joining Party, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement. This Joinder
shall constitute a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 10 of the Subsidiary Guaranty.

SECTION 8. The provisions of Sections 7, 8, 17, 18, 20 and 21 of the Subsidiary
Guaranty are hereby incorporated by reference herein as if set forth in full
force herein, mutatis mutandis.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

 

[NEW SUBSIDIARY GUARANTOR], By       Name:   Title:

Accepted and Acknowledged by:

 

JPMORGAN CHASE BANK, N.A., as the Administrative Agent, By       Name:   Title:

 

[Signature Page to Subsidiary Guaranty Joinder]



--------------------------------------------------------------------------------

EXHIBIT 2.02

[FORM OF]

LOAN NOTICE

_________, 20__

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of June 28, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Analog Devices, Inc., a
Massachusetts corporation (the “Borrower”), the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms used but not defined herein have the meanings assigned thereto in the
Credit Agreement.

1. The undersigned hereby requests (select one):

A borrowing of Loans

A conversion of any Borrowing

A continuation of Eurodollar Rate Borrowing

2. On ____________, 20__ (a Business Day).

3. In the amount of $_______.1

4. Type of Loans requested or to which the existing Borrowing is to be continued
or converted:

Base Rate Loan             Eurodollar Rate Loan

5. For Eurodollar Rate Loans: with an Interest Period of __ month[s]2.

 

ANALOG DEVICES, INC. By:     Name: Title:

 

1 

Must comply with Sections 2.01 and 2.02 of the Credit Agreement.

2 

One, two, three or six months (or, if consented to by all Lenders, such other
period that is twelve months or less).



--------------------------------------------------------------------------------

EXHIBIT 2.09

[FORM OF]

NOTE

_______, 20__

FOR VALUE RECEIVED, Analog Devices, Inc., a Massachusetts corporation the
“Borrower”), hereby promises to pay to ________________ or its registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of each Loan from time
to time made by the Lender under that certain Credit Agreement dated as of
June 28, 2019 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among the
Borrower, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not defined herein have the
meanings assigned thereto in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
the interest rates and at the times provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds in the
manner set forth in the Credit Agreement. If any amount is not paid in full when
due hereunder, such unpaid amount shall bear interest, to be paid upon demand,
from the due date thereof until the date of actual payment (and before as well
as after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

ANALOG DEVICES, INC. By:     

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT 3.01(A)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 28, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Analog Devices, Inc., a Massachusetts corporation (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By: 

   

Name:     

Title: 

   

Date: ________, 20__



--------------------------------------------------------------------------------

EXHIBIT 3.01(B)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 28, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Analog Devices, Inc., a Massachusetts corporation (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:     

Name:     

Title:     

Date: ________, 20__



--------------------------------------------------------------------------------

EXHIBIT 3.01(C)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 28, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Analog Devices, Inc., a Massachusetts corporation (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:     

Name:     

Title:     

Date: ________, 20__



--------------------------------------------------------------------------------

EXHIBIT 3.01(D)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of June 28, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Analog Devices, Inc., a Massachusetts corporation (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:     

Name:     

Title:     

Date: ________, 20__



--------------------------------------------------------------------------------

EXHIBIT 6.02

[FORM OF]

COMPLIANCE CERTIFICATE

Financial Statement Date: ________, 20__

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of June 28, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Analog Devices, Inc., a
Massachusetts corporation (the “Borrower”), the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms used but not defined herein have the meanings assigned thereto in the
Credit Agreement.

The undersigned, a Responsible Officer of the Borrower, hereby certifies as of
the date hereof that he/she is the ___________ of the Borrower and that, as
such, he/she is authorized to execute and deliver this Compliance Certificate to
the Administrative Agent (for delivery to the Lenders) on the behalf of the
Borrower, and that:

[Use following paragraph I for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of the
Borrower ended as of the above date, together with the report and opinion of an
independent registered public accounting firm required by such Section.

[Use following paragraph I for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Credit Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present in
all material respects the financial position, results of operations and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP as at such
date and for the period covered thereby, subject only to normal year-end audit
adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and the other Loan Documents and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Loan Parties during the accounting period
covered by the attached financial statements.

3. A review of the activities of the Loan Parties during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period each Loan Party performed and observed all its
Obligations under the Loan Documents, and

[select one:]



--------------------------------------------------------------------------------

[to the best knowledge of the undersigned during such fiscal period, each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The calculations demonstrating compliance with the financial covenant set
forth in Section 7.07 of the Credit Agreement set forth in Schedule 2 attached
hereto are true and accurate on and as of the date of this Compliance
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of __________, _____.

 

ANALOG DEVICES, INC.

By:     

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1 to

Compliance Certificate

Financial Statements

[To be attached by the Borrower]



--------------------------------------------------------------------------------

Schedule 2 to

Compliance Certificate

For the Quarter / Year ended ___________ (the “Financial Statement Date”)

Consolidated Leverage Ratio

 

I.

   Consolidated Funded Indebtedness    $_____

II.

   Consolidated EBITDA (For the period of the four prior fiscal quarters ending
on the Financial Statement Date (see Schedule A))    $_____

III.

   Consolidated EBITDA Adjustments (For the period of the four prior fiscal
quarters ending on the Financial Statement Date (see Schedule A))    $_____

IV.

   Consolidated Leverage Ratio (I ÷ (II +/- III))    ___________ to 1.0   
Maximum Permitted:    [    ] to 1.0



--------------------------------------------------------------------------------

Schedule A

to Compliance Certificate

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA as set forth in the
Credit Agreement)

($ in 000’s)

 

Consolidated EBITDA

   Quarter
Ended      Quarter
Ended      Quarter
Ended      Quarter
Ended      Twelve
Months
Ended  

(i) Consolidated Net Income

               +
(ii) Consolidated Interest Charges                +
(iii) provision for Federal, state, local and foreign income taxes            
   +
(iv) depreciation expense                +
(v) amortization expense                +
(vi) non-cash stock-based compensation expense                +
(vii) certain non-recurring expenses incurred prior to the date of the Credit
Agreement (as set forth on Schedule 1.01 to the Credit Agreement) and
nonrecurring cash expenses relating to pension liabilities incurred after the
Closing Date, in an aggregate amount not to exceed $300,000,000                +
(viii) non-recurring expenses which do not represent a cash item in such period
or any future period                +
(ix) non-recurring cash expenses to the extent such cash expenses are not paid
in such period but will be paid in a future period                +
(x) fees and expenses incurred in connection with the execution and delivery of
the Credit Agreement and the related transactions                +
(xi) fees and expenses incurred in connection with any Qualified Acquisition   
            –
(xii) non-recurring cash expenses that were previously added back to
Consolidated EBITDA in a prior period pursuant to the entry in item (ix) above
to the extent such cash expenses are paid in such period                –
(xiii) non-recurring non-cash items increasing Consolidated Net Income         
      = Consolidated EBITDA               

[+][-]

[Describe all Consolidated EBITDA Adjustments, if any]

               = Consolidated EBITDA, after giving effect to Consolidated EBITDA
Adjustments               



--------------------------------------------------------------------------------

EXHIBIT 10.06

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the credit facility identified below and (ii) to the extent permitted to
be assigned under applicable Law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

1. Assignor[s]:  

 

2. Assignee[s]:  

 

 

 

  [for each Assignee, indicate [Lender][Affiliate][Approved Fund] of [identify
Lender]] 3. Borrower:   Analog Devices, Inc., a Massachusetts corporation
4. Administrative Agent:       JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement 5. Credit Agreement:   Credit Agreement dated
as of June 28, 2019, among the Borrower, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time 6. Assigned
Interest:  

 

Assignor[s]1

   Assignee[s]2      Aggregate
Amount of
Commitment/
Loans for all
Lenders3      Amount of
Commitment/
Loans Assigned      Percentage
Assigned of the
Commitment/
Loans4         $                    $                           %       

 

 

    

 

 

    

 

 

 

 

[7.Trade Date:

   _________________]5   

Effective Date: ________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

1 

List each Assignor, as appropriate.

2 

List each Assignee, as appropriate.

3 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

4 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By: 

      Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By: 

      Title:

[Consented to and]1 Accepted:

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By: 

      Title:

[Consented to:]2

 

[ANALOG DEVICES, INC.]

By: 

      Title:

 

1 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

2 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX I TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than its representations and
warranties set forth herein, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Loan Parties, any of
their Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Loan Parties, any of
their Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or other electronic imaging means (e.g.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.